                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       No.:   3:15-CR-27-TAV-DCP
                                               )
SYLVIA HOFSTETTER,                             )
COURTNEY NEWMAN,                               )
CYNTHIA CLEMONS, and                           )
HOLLI WOMACK,                                  )
                                               )
              Defendants.                      )


                      MEMORANDUM OPINION AND ORDER

       This criminal case is before the Court on two motions for judgment of acquittal

and a new trial, one by defendant Hofstetter [Doc. 890] and the other jointly submitted by

defendants Newman, Clemons, and Womack [Doc. 870]. The government responded in

opposition [Doc. 891], and defendants did not timely reply.1 Also before the Court is

defendant Hofstetter’s motion [Doc. 892] for oral argument on her motion for judgment

of acquittal and a new trial, which the government opposes [Doc. 893]. After considering

the record and controlling law, for the reasons that follow, the Court will DENY

defendants’ motions [Docs. 870, 890, 892].



       1
          Defendant Hofstetter filed a “supplement” [Doc. 899] to her motion, along with a
motion [Doc. 898] seeking leave to do so. As opposed to a supplement, the Court interprets
defendant’s filing as an untimely reply to the government’s response to her motion. Compare
LR 7.1(c), with LR 7.1(d); see also E.D.TN. LR 7.1(a). The government has not responded to
defendant’s filing, and the time for doing so has passed. In light of the lack of objection, the
Court will excuse the untimeliness of defendant’s reply and consider the arguments set forth
therein. To that extent, defendant’s motion [Doc. 898] is GRANTED.


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 1 of 66 PageID #:
                                  70933
I.     Background

       This case arises out of the operation of pain management clinics by the Urgent

Care & Surgery Center Enterprise (“UCSC”) in Hollywood, Florida and East Tennessee.

According to the Fourth Superseding Indictment [Doc. 320], the clinics at issue were in

fact “pill mills” where medical providers wrote unreasonable and medically unnecessary

prescriptions for opioids and other narcotics [Id. ¶ 2].

       Defendant Sylvia Hofstetter, who had previously worked at UCSC’s clinic in

Hollywood, Florida, administered and managed two (2) clinics owned and operated by

UCSC in East Tennessee, the Comprehensive Healthcare Systems (“CHCS”) clinics

[Id. ¶¶ 20, 54.4, 54.21–23]. She also owned, administered, and managed East Knoxville

Healthcare Services (“EKHCS”), a clinic in Knoxville, Tennessee [Id. ¶ 20]. Defendants

Courtney Newman and Cynthia Clemons were employed as nurse practitioners at CHCS

and EKHCS [Id. ¶¶ 23–24], and defendant Holli Womack was employed as a nurse

practitioner at EKHCS [Id. ¶ 25].

       An investigation into UCSC and these pain clinics ultimately resulted in the return

of a twenty-one-count indictment [Doc. 320]. Defendant Hofstetter was charged with a

RICO conspiracy (Count One), conspiracies to illegally distribute and dispense controlled

substances (Counts Two and Four), money laundering conspiracies (Counts Three and

Five), money laundering (Counts Six through Ten), maintaining drug-involved premises

(Counts Eleven through Thirteen), and illegally distributing and dispensing controlled




                                              2


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 2 of 66 PageID #:
                                  70934
substances (Counts Fourteen through Nineteen). Defendants Newman and Clemons were

charged with conspiracies to illegally distribute and dispense controlled substances

(Counts Two and Four), maintaining drug-involved premises (Counts Eleven and

Thirteen), and   illegally distributing and dispensing controlled substances (Counts

Fourteen and Seventeen as to defendant Newman; Counts Fifteen, Sixteen, Eighteen, and

Nineteen as to defendant Clemons). The indictment charged defendant Womack with

conspiracies to illegally distribute and dispense controlled substances (Counts Two and

Four) and maintaining a drug-involved premises (Count Thirteen).

      Defendants proceeded to a jury trial on October 21, 2019. At the close of the

government’s case-in-chief, all defendants moved for a judgment of acquittal [Docs. 818,

828], which the Court denied. Rough Draft Transcript, Jan. 27, 2020, p. 209–17. After a

nearly forty-day long trial and several days of deliberation, the jury found defendant

Hofstetter guilty on the RICO conspiracy charge, the two drug conspiracy charges, the

two money laundering conspiracy charges, two counts of money laundering, the three

counts charging maintenance of a drug-involved premises, and one count of illegally

distributing and dispensing controlled substances (i.e., Count Fourteen) [Doc. 860].

Defendants Newman, Clemons, and Womack were acquitted on several charges, but all

three were found guilty on Count Thirteen, charging maintenance of a drug-involved

premises.   Additionally, defendant Clemons was convicted of a second count of

maintaining a drug-involved premises (i.e., Count Eleven).




                                           3


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 3 of 66 PageID #:
                                  70935
       Defendants now renew their motions for acquittal and alternatively request a new

trial [Docs. 870, 890].

II.    Legal Standards

       When reviewing a motion for judgment of acquittal based on insufficiency of the

evidence under Rule 29 of the Federal Rules of Criminal Procedure, the Court must

decide “whether, after viewing the evidence in a light most favorable to the government,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” United States v. Gardner, 488 F.3d 700, 710 (6th Cir. 2007) (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). In doing so, the Court may not weigh

evidence, assess witness credibility, or “substitute its judgment for that of the jury.”

United States v. Chavis, 296 F.3d 450, 455 (6th Cir. 2002). This standard places a “very

heavy burden” on defendants. Id.

       Alternatively, the Court “may vacate any judgment and grant a new trial” under

Rule 33 “if the interest of justice so requires.” Fed. R. Crim. P. 33(a). A Rule 33(a)

motion “may be premised upon the argument that the jury’s verdict was against the

manifest weight of the evidence,” United States v. Hughes, 505 F.3d 578, 593 (6th Cir.

2007), but such motions should be granted only “in the extraordinary circumstances

where the evidence preponderates heavily against the verdict.” Id. (quoting United States

v. Turner, 490 F. Supp. 583, 593 (E.D. Mich. 1979)). In contrast to a Rule 29 motion,

however, a district judge considering a Rule 33 motion “may act as a thirteenth juror,




                                           4


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 4 of 66 PageID #:
                                  70936
assessing the credibility of witnesses and the weight of the evidence.” Id. (citing United

States v. Lutz, 154 F.3d 581, 589 (6th Cir. 1998)).

III.   Analysis

       The Court first turns to defendant Hofstetter’s motion [Doc. 892] for oral

argument on her motion for judgement of acquittal and a new trial. The government has

responded in opposition [Doc. 893]. For the reasons discussed by the government in its

response, the Court does not find that the issues raised in defendant’s motion necessitate

oral argument. Rather, the relevant facts and legal arguments are adequately presented in

the parties’ extensive filings [see Docs. 890, 891] such that the decision process would

not be significantly aided by oral argument. Accordingly, defendant’s motion for oral

argument [Doc. 892] is DENIED.

       Next, turning to defendants’ opposed motions for acquittal and a new trial

[Docs. 870, 890; see Doc. 891], each of defendants’ arguments falls into one of three

different categories of challenges: (1) challenges to the jury’s verdict (including alleged

inconsistencies in the verdict, erroneous jury instructions, and the unconstitutionality of

21 U.S.C. § 856(a)(1), the statute proscribing maintenance of a drug-involved premises),

(2) issues arising from the trial of this case (including alleged evidentiary errors and

prosecutorial misconduct), or (3) challenges to pre-trial rulings (including rulings on

venue, spoliation, the admissibility of alleged thefts by defendant Hofstetter, and the

requested trial continuance). The Court will address each category in turn.




                                             5


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 5 of 66 PageID #:
                                  70937
       A.     Challenges to the Verdict

              1.     Inconsistent Verdicts

       Defendants Newman, Clemons, and Womack (the “nurse practitioner defendants”)

argue that it was inconsistent for the jury to acquit them of Counts Two, Four, Fourteen,

Sixteen, and Eighteen yet also find them guilty of Counts Eleven and Thirteen [Doc. 870

p. 6–8]. Although inconsistent verdicts are generally not reviewable as the government

argues [Doc. 891 p. 3–4], defendants contend that this case falls into one of the two

exceptions to this rule because the jury verdicts are sufficiently inconsistent to indicate

arbitrariness or irrationality [Doc. 870 p. 10]. The Court finds that the verdicts are not

logically inconsistent and that even if they were, they would not be reviewable.

       Inconsistent verdicts in a criminal case “generally are not reviewable.” United

States v. Randolph, 794 F.3d 602, 610 (6th Cir. 2015). Indeed, “[c]onsistency in the

verdict is not necessary. Each count in an indictment is regarded as if it was a separate

indictment.” United States v. Powell, 469 U.S. 57, 62 (1984) (quoting Dunn v. United

States, 284 U.S. 390, 393 (1932) (affirming the continuing validity of this rule)). Even

where verdicts are inconsistent, “[t]he most that can be said . . . is that the verdict shows

that either in the acquittal or the conviction the jury did not speak their real conclusions,

but that does not show that they were not convinced of the defendant’s guilt.” Id. at 64–

65 (citing Dunn, 284 U.S. at 393). As the Supreme Court has noted, “inconsistent

verdicts—even verdicts that acquit on a predicate offense while convicting on the

compound offense—should not necessarily be interpreted as a windfall to the

                                             6


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 6 of 66 PageID #:
                                  70938
Government at the defendant’s expense” because “[i]t is equally possible that the jury,

convinced of guilt, properly reached its conclusion on the compound offense, and then

through mistake, compromise, or lenity, arrived at an inconsistent conclusion on the

lesser offense.” Id. at 65. But the government is precluded from correcting such an error

in defendant’s favor by the Constitution’s Double Jeopardy Clause. Id. (citing Green v.

United States, 355 U.S. 184, 188 (1957), and Kepner v. United States, 195 U.S. 100, 130,

133 (1904)). Thus, even where the jury evidently failed to follow the court’s instructions,

uncertainty as to which party the inconsistent verdicts benefitted, and the government’s

inability to challenge an acquittal, “militate[] against review of such convictions at the

defendant’s behest.” Id.

       The Sixth Circuit has recognized two exceptions to the general rule of verdict non-

reviewability, which is also known as the “Dunn rule.” Randolph, 794 F.3d at 610–11;

see also Powell, 469 U.S. at 63.       First, where jury verdicts “are marked by such

inconsistency as to indicate arbitrariness or irrationality, . . . relief may be warranted.”

Randolph, 794 F.3d at 610 (quoting United States v. Lawrence, 555 F.3d 254, 263 (6th

Cir. 2009)). But see Lawrence, 555 F.3d at 263 (stating that in light of Powell and other

authorities, “the district court was on shaky footing to even entertain [defendant’s]

inconsistent-verdicts challenge”).    Second, “where a guilty verdict on one count

necessarily excludes a finding of guilt on another,” producing a “mutually exclusive”

verdict, a court may review the verdict. Randolph, 794 F.3d at 610–11 (quoting United

States v. Ruiz, 386 F. App’x 530, 533 (6th Cir. 2010)). In formulating the second

                                             7


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 7 of 66 PageID #:
                                  70939
exception, the Supreme Court “contemplated a situation in which a defendant receives

two guilty verdicts that are logically inconsistent, for example if a jury convicted a

defendant of both larceny and embezzlement based on the same underlying conduct.”

Ruiz, 386 F. App’x at 533; see also Powell, 469 U.S. at 69 n.8 (citing United States v.

Daigle, 149 F. Supp. 409, 414 (D.D.C. 1957)).

       Defendants argue that this case falls within the first exception: the “not guilty”

verdicts in Counts Two, Four, Fourteen, Sixteen, and Eighteen are “marked by such

inconsistency” with the “guilty” verdicts in Counts Eleven and Thirteen “as to indicate

arbitrariness or irrationality” [Doc. 870 p. 10].2 For this reason, defendants contend, the

Court should grant them a judgment of acquittal on Counts Eleven and Thirteen under

Rule 29 [Id.].

       Defendants advance several arguments in support of their argument these verdicts

are extraordinarily inconsistent. First, they assert that because it was uncontested that the

defendants prescribed the Schedule II controlled substances referenced in Counts Two

and Four and that they worked at the clinics, the jury’s acquittal of defendants on those


       2
          Counts Two and Four, as described on the verdict form, charged defendants Hofstetter,
Newman, Clemons, and Womack with conspiracy to distribute certain Schedule II controlled
substances at the Gallaher View Road and Lenoir City clinics in Count Two and the Lovell Road
Clinic in Count Four [Doc. 860 p. 1, 4]. Counts Fourteen, Sixteen, and Eighteen, as described on
the verdict form, charged defendants Hofstetter and Newman (Count Fourteen) and defendants
Hofstetter and Clemons (Counts Sixteen and Eighteen) with distributing or causing to be
distributed, outside the usual course of professional practice and not for a legitimate purpose,
Schedule II controlled substances on specific dates [Id. at 10–12]. Finally, Counts Eleven and
Thirteen, again as described on the verdict form, charged defendants Hofstetter, Newman, and
Clemons (Count Eleven) and defendants Hofstetter, Newman, Clemons, and Womack (Count
Thirteen) with maintaining a premises for the purpose of illegally distributing Schedule II
controlled substances [Id. at 8–9].
                                                8


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 8 of 66 PageID #:
                                  70940
counts must logically have rested on the conclusion that defendants did not prescribe the

substances unlawfully [Doc. 870 p. 7].           Similarly, defendants argue that it was

uncontested that defendants wrote the prescriptions at issue in Counts Fourteen, Sixteen,

and Eighteen, so logically-speaking, the jury must have concluded that defendants did not

illegally prescribe the controlled substances. Thus, defendants conclude that it is illogical

and irreconcilable for the jury to acquit defendants on “the only logical basis for the

underlying charges [the illegal nature of the prescriptions] only to convict on another

count that required them to find” the substances were issued illegally, i.e. Counts Eleven

and Thirteen [Id. at 8].

       Defendants’ arguments rest on a mistaken assumption that betrays the speculative

nature of their conclusion that the verdicts are illogical and irreconcilable. Defendants’

characterization of the verdicts in Counts Two and Four and Counts Fourteen, Sixteen,

and Eighteen as inconsistent with the verdicts in Counts Eleven and Thirteen assumes

that the jury’s verdicts in Counts Two, Four, Fourteen, Sixteen, and Eighteen reflect the

jury’s finding that defendants did not prescribe “outside the usual scope of professional

practice and without a legitimate purpose,” i.e. illegally [Id. at 9–10]. Yet, the elements

of these offenses as described in the jury charge reveal this assumption does not follow

necessarily from the verdicts returned. Rather, in Counts Two and Four, the jury was

charged that it must find two things for each defendant: (1) “that two or more persons

conspired, or agreed, to distribute” the substances at issue, and (2) “that the person

knowingly and voluntarily joined the conspiracy.” See Closing Jury Charge, p. 59–60.

                                             9


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 9 of 66 PageID #:
                                  70941
 The instructions for Counts Two and Four incorporated the instructions regarding the law

 of conspiracy, id. at 59, which charged, among other things, that if the jury was

 convinced a criminal agreement existed, then the government must prove that a defendant

 “knew the conspiracy’s main purpose, and that she voluntarily joined it intending to help

 advance or achieve its goals.” Id. at 30. As the government suggests [Doc. 891 p. 4], it

 is perfectly possible that the jury concluded that the nurse practitioner defendants did not

 satisfy the second element on Counts Two and Four, i.e. the jury could have found that

 defendants did not knowingly and voluntarily join the conspiracy.

        As to Counts Fourteen, Sixteen, and Eighteen, the jury was charged that they must

 find: (1) that the defendant knowingly or intentionally distributed or caused to be

 distributed a controlled substance by writing prescriptions outside the scope of

 professional medical practice and not for a legitimate medical purpose, and (2) that the

 defendant knew at the time of distribution that the substance was a controlled substance.

 See Closing Jury Charge, p. 83. Although it is possible, as defendants argue, that the jury

 found defendants did not write prescriptions illegally as a general matter and so they did

 not do so on the occasions specified in Counts Twelve, Fourteen, and Eighteen, it is also

 possible that the jury decided the government had not established beyond a reasonable

 doubt that the charged practitioners prescribed illegally on November 14, 2013, to Anna

 Vann-Keathley, on February 10, 2014, to Sandra Boling, and on September 8, 2014, to

 Henry Reus, id. at 95–97, or as the government speculates [Doc. 891 p. 4], the jury might

 have acquitted defendants on these counts because they did not find the death

                                             10


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 10 of 66 PageID #:
                                  70942
 enhancements applied,3 or the jury might have decided to exercise lenity toward the nurse

 practitioner defendants on the drug distribution counts.

        As the above discussion reveals, defendants’ construction of the reasoning

 underlying the verdicts in Counts Two, Four, Fourteen, Sixteen, and Eighteen—and thus

 their conclusion that those verdicts are inconsistent with the verdicts in Counts Eleven

 and Thirteen—is not logically compelled but speculative. Much less can it be said that

 the jury verdicts “are marked by such inconsistency as to indicate arbitrariness or

 irrationality.” Randolph, 794 F.3d at 610 (quoting United States v. Lawrence, 555 F.3d

 254, 263 (6th Cir. 2009)). Because no exception to the general rule of nonreviewability

 applies, the rationales for preserving the jury verdicts in Counts Eleven and Thirteen,

 despite any conjectural inconsistency with other verdicts, carry their full force in this

 case. Powell, 469 U.S. at 64–65.

        Indeed, as the government argues [Doc. 891 p. 6–7], any inconsistency in the

 verdicts resembles the inconsistency that the Supreme Court preserved from review in

 United States v. Powell. There, the defendant argued the jury could not have acquitted

 her of conspiracy to possess cocaine and possession of cocaine and consistently found her

 guilty of using the telephone to facilitate those offenses. 469 U.S. at 69. Yet, the Court

 held that the Powell defendant’s proposed exception to the Dunn rule for cases where the

 jury acquitted defendant of a predicate felony but convicted of the compound felony

        3
            The Supreme Court has repeatedly affirmed “the unreviewable power of a jury to
 return a verdict of not guilty for impermissible reasons.” Powell, 469 U.S. at 63 (quoting Harris
 v. Rivera, 454 U.S. 339, 346 (1981), and citing Standefer v. United States, 447 U.S. 10, 22–23
 (1980)).
                                                  11


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 11 of 66 PageID #:
                                  70943
 “threaten[ed] to swallow the rule.” Id. at 67–68. The Powell court noted that the

 Supreme Court articulated the Dunn rule in a case with facts not dissimilar to Powell: “In

 Dunn, the defendant was acquitted of unlawful possession, and unlawful sale, of liquor,

 but was convicted of maintaining a nuisance by keeping unlawful liquor for sale at a

 specified place.” Id. And the Court acknowledged the persuasiveness of the dissent’s

 argument that “the jury could not have convicted on the nuisance count without finding

 that the defendant possessed, or sold, intoxicating liquor.” Id. at 68. Recognizing that the

 government, in Powell, did not dispute the inconsistency of the verdicts, the Supreme

 Court found that defendant was “given the benefit of her acquittal on the counts on which

 she was acquitted” and that it was “neither irrational nor illogical to require her to accept

 the burden of conviction on the counts on which the jury convicted.” Id. at 69. Powell

 exemplified, the Supreme Court wrote, the case where “all we know is that the verdicts

 are inconsistent,” and the defendant’s argument “necessarily assumes that the acquittal

 was proper—the one the jury ‘really meant,’” but “[t]his, of course, is not necessarily

 correct.” Id. at 68.

        Applying Powell here, even assuming defendants’ assumption that the jury can

 only be viewed as having convicted them in Counts Eleven and Thirteen based on a

 finding they rejected in Counts Two, Four, Fourteen, Sixteen, and Eighteen, namely that

 defendants wrote prescriptions illegally, this inconsistency falls squarely within the

 protections of the Dunn rule. And, defendants have not identified a precedent that

 supports their proposed application of an exception in this case.           The only case

                                              12


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 12 of 66 PageID #:
                                  70944
 defendants cite in support of reviewing the verdict here did not involve inconsistent

 verdicts, as is alleged here, but “internal inconsistency in the same count, as it relates to

 the same defendant, in the same verdict” [Doc. 870 p. 10 (citing Randolph, 794 F.3d at

 613)]. See Randolph, 794 F.3d at 611.4 Accordingly, the Court rejects defendants’

 challenge to the verdicts based on inconsistency.



        4
             The government, perhaps trying to address all possible arguments for reviewing the
 verdicts, generously interprets defendants’ motion as also citing United States v. Lawrence, 555
 F.3d at 263, and United States v. Ruiz, 386 F. App’x at 533, in support of defendants’ verdict
 inconsistency argument. But, as the government contends [Doc. 891 p. 7–9], neither of these
 opinions support review of the verdicts here.
          The Sixth Circuit panel in Lawrence overruled the district court’s finding that a sentence
 of life imprisonment on one count and a sentence of death on the other were reviewable because
 they could only be explained by “complete arbitrariness.” 555 F.3d at 261–62. Most of the
 Court’s reasoning and its holding pertained to whether inconsistent juror findings, as opposed to
 inconsistent verdicts, could justify subjecting the verdicts to review, id. at 263–68; thus,
 Lawrence is distinct factually and legally from this case.
          In Ruiz, the Sixth Circuit found that Powell controlled and precluded review of jury
 verdicts where the jury acquitted the defendant of conspiracy to distribute cocaine and convicted
 her of violating the Travel Act, 18 U.S.C. § 1952(a)(3), which prohibits traveling in interstate
 commerce with the intent to promote or facilitate an unlawful activity. 386 F. App’x at 532–33.
 The unlawful activity underlying the Travel Act charge was identified as “a business enterprise
 involving an unlawful conspiracy to possess with the intent to distribute a controlled substance,”
 and defendant argued that the conspiracy charge and Travel Act were “mutually exclusive
 crimes” because the jury could not have convicted her of the Travel Act charge without finding
 that a conspiracy existed, but, she argued, her acquittal on the conspiracy charge demonstrated
 that they did not so find. Id. at 532. Quoting Powell, the Sixth Circuit held, “[t]here is no reason
 to vacate a conviction ‘merely because the verdicts cannot rationally be reconciled.’” Id. at 533–
 34 (quoting 469 U.S. at 69). As the government contends, “the facts in the instant case are
 conceptually indistinguishable from the Travel Act conviction in Ruiz” [Doc. 891 p. 9], in that
 defendants here argue the jury found defendants not guilty in certain counts of a necessary
 element of offenses of which the jury found them guilty in other counts. Thus, Ruiz cuts against
 review of the verdicts in this case.
          Moreover, even if the government is correct that defendants intended to argue the
 verdicts in this case were mutually exclusive, Ruiz makes clear that the mutually exclusive
 exception applies to inconsistency between two guilty verdicts, rather than inconsistency
 between an acquittal on one count and a guilty verdict on another. See Ruiz, 386 F. App’x at
 533.
                                                 13


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 13 of 66 PageID #:
                                  70945
       Defendant Hofstetter advances a similar argument as to the inconsistency of the

 jury’s acquittal of defendant Newman on Count Fourteen and conviction of defendant

 Hofstetter on the same count [Doc. 890 p. 22]. Although defendant Hofstetter does not

 support her contention that this inconsistency provides a basis for acquittal with any

 authority, the government’s response, which quotes United States v. Lawrence and

 Powell [Doc. 891 p. 27], correctly assumes that the rule of verdict nonreviewability

 applies similarly to inconsistent verdicts between different defendants. Indeed, as the

 government argues [id.], the jury’s acquittal of defendant Newman is quite as curious as

 its conviction of defendant Hofstetter on Count Fourteen. As the parties agree [id.;

 Doc. 890 p. 22], defendant Newman wrote the prescription at issue in Count Fourteen.

 But the inconsistency of finding defendant Hofstetter guilty but not the defendant who

 wrote the prescription could indicate that the jury decided to exercise lenity toward

 defendant Newman. It does not “show that they were not convinced of . . . defendant

 [Hofstetter]’s guilt.” Powell, 469 U.S. at 64–65 (citing Dunn, 284 U.S. at 393). Thus,

 the Court will also decline to vacate defendant Hofstetter’s conviction on Count

 Fourteen.

              2.     Plainly Erroneous Jury Instructions

       Both the nurse practitioner defendants and defendant Hofstetter also argue that the

 jury instructions for Counts Eleven through Thirteen were plainly erroneous and that this




                                            14


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 14 of 66 PageID #:
                                  70946
 plain error provides a basis for granting defendants a new trial on these counts [Doc. 870

 p. 10–14; Doc. 890 p. 6–8].5 The contested instruction reads as follows, in part:

               (4)   In order to prove the defendant guilty of opening, using, or
        maintaining a drug involved premises, the government must prove each of
        the following elements beyond a reasonable doubt as to each of Counts
        Eleven, Twelve, and Thirteen:
                     (A) First, that the defendant knowingly opened, used, or
                     maintained a place, whether permanently or temporarily; and
                     (B) Second, that the defendant did so for the purpose of
                     distributing any controlled substance.

 Closing Jury Charge, p. 76. Defendants contend that it was plain error that the jury was

 not instructed that it must find a third element beyond a reasonable doubt to convict

 defendants under 21 U.S.C. § 856(a)(1), that is that defendants’ conduct under these

 counts was unlawful, in that they prescribed outside the usual course of professional

 practice and without a legitimate medical purpose [Doc. 870 p. 11]. The government

 argues that the instructions are not plainly erroneous [Doc. 891 p. 10].

        “A party who objects to any portion of the instructions or to a failure to give a

 requested instruction must inform the court of the specific objection and the grounds for

 the objection” prior to jury deliberation. Fed. R. Crim. P. 30(d). “Failure to object . . .

 precludes appellate review, except as permitted under Rule 52(b).” Id. Defendants do

 not contend that they objected to the Court’s jury instruction prior to jury deliberation,

 that they did not receive the opportunity to object to the instructions, or that they

        5
           As acknowledged by defendant Hofstetter [Doc. 890 p. 6], defendant Hofstetter’s
 argument on this issue draws almost verbatim from the nurse practitioners’ motion although
 defendant Hofstetter challenges her convictions on Counts Eleven through Thirteen, while the
 nurse practitioner defendants challenge their convictions on Counts Eleven and/or Thirteen.
 Thus, the Court principally references the nurse practitioners’ motion under this section.
                                                 15


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 15 of 66 PageID #:
                                  70947
 proposed an alternative instruction that was not adopted over their objection. In fact,

 defendants received multiple opportunities to request instructions and object to the

 closing jury charge.    At an informal charge conference and two (2) formal charge

 conferences, the Court discussed a series of jury charge drafts, the first of which

 generally incorporated the Court’s typical instructions, defendants’ requested instructions

 [Docs. 676, 677, 812, 829, 830, 842], and certain instructions submitted pretrial

 [Doc. 675] into the comprehensive jury charge proposed by the government [Docs. 671,

 813, 838]. Prior to each conference, the Court provided a copy of the then-proposed jury

 charge to the parties for their review, and the parties had the opportunity at each

 conference to raise any objections to the jury charge, to propose alternative wording, and

 to advocate for their proposed instruction when another party opposed it. The first jury

 charge draft included identical language to that quoted above, language that came from

 the government’s proposed instructions for Counts Eleven through Thirteen [Doc. 671

 p. 53], and defendants do not suggest that they objected to this language or proposed

 alternative language that the Court later rejected.     Thus, as the government argues

 [Doc. 891 p. 10], and as defendants impliedly acknowledge, a plain error standard applies

 [Doc. 870 p. 14]. See Fed. R. Crim. P. 30(d), 52(b); see also United States v. Thomas,

 11 F.3d 620, 629 (6th Cir. 1993) (“Because defendants failed to object to the jury

 instructions, we review only for plain error.”).




                                              16


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 16 of 66 PageID #:
                                  70948
        To demonstrate plain error, defendants must show: “1) an error 2) that is plain and

 3) that seriously affects [their] fundamental rights.” United States v. Balark, 412 F.

 App’x 810, 814 (6th Cir. 2011) (quoting United States v. Aaron, 590 F.3d 405, 408

 (6th Cir. 2009)). If defendant satisfies these requirements, the court “has discretion to

 ‘correct the error only if the error seriously affected the fairness, integrity or public

 reputation of the judicial proceedings.’” Id. (quoting Aaron, 590 F.3d at 408). “An

 instruction is not plainly erroneous unless there was an egregious error, one that directly

 leads to a miscarriage of justice.” Id. (quoting United States v. Yang, 281 F.3d 534, 551

 (6th Cir. 2002)). Defendants cannot meet this standard.

        First and fatally, defendants do not show that the Court erroneously instructed the

 jury. Defendants appear to argue that the Court’s charge as to Counts Eleven through

 Thirteen should have instructed the jury that they must find (1) each defendant knowingly

 opened, used, or maintained a premises, (2) for the purpose of distributing any controlled

 substance, and (3) she did so unlawfully or outside the scope of professional practice and

 without a legitimate medical purpose. Defendants seem to argue that because Congress

 enacted § 856(a)(1) to address the problem of distributing substances “commonly

 understood to be illegal in any circumstance, such as crack cocaine” [Doc. 870 p. 12], the

 absence of an instruction that substances must be distributed illegally under § 856(a)(1) is

 confusing and misleading [Id. at 12–13].     If the jury followed the instructions only as

 written, defendants contend, “they had little choice but to convict the Defendants, even if




                                             17


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 17 of 66 PageID #:
                                  70949
 they believed that the Defendants had done nothing unlawful” [Id. at 13].            Yet, as

 defendants appear to acknowledge [Id. at 11–12], the Court’s instruction tracks the

 language of the statute. Title 21, § 856(a)(1) of the United States Code states, “it shall be

 unlawful to—(1) knowingly open, lease, rent, use, or maintain any place, whether

 permanently or temporarily, for the purpose of manufacturing, distributing, or using any

 controlled substance.”

        And, although the Sixth Circuit does not have a pattern instruction for § 856(a)(1),

 precedent and other circuits’ pattern instructions support the Court’s formulation of the

 elements for finding a defendant guilty under § 856. In United States v. Chaney, a case

 involving allegations of a pain clinic unlawfully distributing controlled substances,

 namely oxycodone and hydrocodone, the Sixth Circuit stated that convicting a defendant

 on charges of maintaining drug-involved premises in violation of 21 U.S.C. § 856

 required the government to “prove beyond a reasonable doubt that the defendant

 (1) knowingly (2) maintained any place, whether permanently or temporarily, (3) for the

 purpose of distributing a controlled substance.” 921 F.3d 572, 589–90 (6th Cir. 2019)

 (quoting United States v. Lang, 717 F. App’x 523, 545 (6th Cir. 2017)); see also Lang,

 717 F. App’x at 545 (applying this formulation of the § 856 elements to a defendant

 accused of operating a Tennessee pain clinic as a “pill mill”). The Court’s charge folded

 the first element into the second element, but it is otherwise nearly identical to the

 formulation in Chaney, and the Court’s instruction is practically indistinguishable from




                                              18


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 18 of 66 PageID #:
                                  70950
 the Seventh Circuit’s and the Eighth Circuit’s pattern instructions for § 856.6 The other

 circuits with published pattern instructions for this provision have slightly different

 formulations, but none includes the element defendants suggest it is legal error to omit.7

        Defendants cite two cases in support of their contention that the Court erred by

 failing to include language clarifying that § 856 “require[s] an unlawful purpose”

 [Doc. 870 p. 12], both of which are non-controlling district court opinions outside this

 circuit. In support, defendants cite opinions from the Middle District of Pennsylvania

 and the Southern District of West Virginia involving opioid prescriptions that specified

 that a conviction under § 856(a)(1) requires the government to show that defendant

 maintained the premises for the purpose of distributing outside the usual course of

 professional practice and not for a legitimate medical purpose. See United States v. Li,

 No. 3:16-cr-194, 2019 WL 1126093, at *8 (M.D. Penn. Mar. 12, 2019) (government must



        6
            See Committee on Federal Criminal Jury Instructions of the Seventh Circuit, 21 U.S.C.
 § 856(a)(1) Maintaining Drug-Involved Premises–Elements, Pattern Criminal Jury Instructions
 of the Seventh Circuit 720 (2012 ed. plus 2015–2017 and 2018 changes) (“The government must
 prove both of the following elements beyond a reasonable doubt: 1. The defendant knowingly
 [opened; leased; rented; used; maintained] a place; and 2. The defendant did so for the purpose
 of [manufacturing; distributing; using] a controlled substance. The government is not required to
 prove that was the defendant’s sole purpose.”), and Judicial Committee on Model Jury
 Instructions for the Eighth Circuit, Manual of Model Criminal Jury Instructions for the District
 Courts of the Eighth Circuit (2017 ed.) (“The crime of maintaining a place for the purpose of
 [distributing] a controlled substance as charged in [Count __ of] the Indictment has two
 elements, which are: One, the defendant knowingly [maintained] a[n] (describe place as charged
 in the Indictment); and Two, the defendant did so for the purpose of [distributing] a controlled
 substance (describe controlled substance as charged in the Indictment).”).
        7
           3 Modern Federal Jury Instructions-Criminal P 56.06 (2020); see also Ninth Circuit
 Jury Instructions Committee, Model Criminal Jury Instructions for the District Courts of the
 Ninth Circuit, 9.31 Controlled Substance—Maintaining Drug-Involved Premises (21 U.S.C.
 § 856(a)(1)), at 430.
                                              19


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 19 of 66 PageID #:
                                  70951
 show that defendant “maintained [the premises] for the purpose of distributing or

 dispensing outside the usual course of professional practice and not for a legitimate

 medical purpose any controlled substance”), and United States v. Nasher-Alneam, 399 F.

 Supp. 3d 561, 565 (S.D. W. Va. 2019) (government had to show that defendant

 maintained the premises “for the purpose of illegally distributing the controlled

 substances identified in the indictment[,] not for legitimate medical purposes in the usual

 course of professional medical practice and beyond the bounds of medical practice.”).

        Although defendants could have cited Li and Nasher-Alneam prior to jury

 deliberations as a basis for modifying the government’s proposed instruction on Counts

 Eleven through Thirteen, neither opinion establishes that failure to include an “illegal

 purpose” element in the jury charge is legal error in an opioid prescriptions case. This is

 especially true considering the Sixth Circuit’s contrary formulations of the § 856

 elements in Lang and Chaney. Both cases involved similar facts to those before the

 Court—pain clinics allegedly distributing controlled substances illegally—and yet the

 Sixth Circuit adopted the same list of elements that it applied to convictions under

 § 856(a)(1) involving controlled substances commonly understood to be illegal. See

 Lang, 717 F. App’x at 545 (citing United States v. Russell, 595 F.3d, 633, 644 (6th Cir.

 2010) (a case in which the Sixth Circuit upheld convictions under § 856(a)(1) involving

 crack cocaine) for the § 856 elements). Indeed, the Li court signaled with a “cf.” that its

 formulation differed from that offered in Lang. 2019 WL 1126093, at *8; see also Lang,

 717 F. App’x at 545 (holding that convicting a “pill mill” defendant under § 856(a)(1)

                                             20


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 20 of 66 PageID #:
                                  70952
 required the government to show a defendant “(1) knowingly (2) maintained any place . .

 . , (3) for the purpose of distributing a controlled substance”). Thus, defendants fail to

 demonstrate that the contested language as to Counts Eleven through Thirteen is legally

 erroneous because, like the formulations of the elements of § 856 in Lang and Chaney, it

 does not use the language “unlawful” or “illegal” or “outside the usual course of

 professional practice and not for a legitimate medical purpose.”

       Moreover, as the government emphasized in its response [Doc. 891 p. 10], the jury

 charge did instruct the jury that a conviction under § 856 rests on a finding that the

 controlled substances at issue in Counts Eleven and Thirteen were prescribed illegally.

 United States v. Beaty, 245 F.3d 617, 621 (6th Cir. 2001) (instructing that “no single

 provision of the jury charge may be viewed in isolation, rather, the charge must be

 considered as a whole” (citing United States v. Lee, 991 F.2d 343, 350 (6th Cir. 1993))).

 First, in its summary of the fourth superseding indictment, the Court stated that Counts

 Eleven through Thirteen charged defendants with “maintaining drug-involved premises,

 that is knowingly and intentionally opening, using, and maintaining businesses for the

 purpose of illegally distributing controlled substances outside the usual course of

 professional practice and not for a legitimate medical purpose in violation of 21 U.S.C.

 § 856(a)(1) and 18 U.S.C. § 2.” Closing Jury Charge, p. 22 (emphasis added). Then,

 immediately above the contested language in the section of the charge pertaining to

 Counts Eleven through Thirteen, the Court stated that the indictment charged defendants

 in Counts Eleven through Thirteen with maintaining premises “for the purpose of

                                             21


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 21 of 66 PageID #:
                                  70953
 illegally distributing Schedule II controlled substances.” Id. at 75–76 (emphasis added).

 Finally, as the government notes [Doc. 891 p. 10], the Court repeatedly mentioned the

 legal standard for illegally distributing controlled substances, including twelve (12)

 instances that used the language of distributing “outside the usual course of professional

 practice and not for a legitimate medical purpose” or words to that effect. Closing Jury

 Charge, p. 22, 23, 60, 61, 84, 87, 89, 94, 95, 96, 97. The Court’s charge also included a

 “general statement of the law regarding distribution of a controlled substance,” which

 included a section on the “manner and issuance of prescriptions” outlining “how

 controlled substances must be prescribed under federal law in order for such prescriptions

 to be legal” and how the jury must determine whether a defendant prescribed controlled

 substances illegally, that is “without a legitimate medical purpose, and outside the usual

 course of professional practice.” Id. at 82–90.

        And, of course, as the government notes [Doc. 891 p. 10], the Court gave its

 charge after the jury had heard testimony from four (4) medical experts whose testimony

 focused on the standard for legal distribution of controlled substances, as well as

 extensive arguments as to whether defendants distributed controlled substances without a

 legitimate medical purpose and outside the course of professional practice. It is simply

 inconceivable, as the government argues, “to think that the jury misunderstood that the

 prescriptions underlying the convictions in Counts Eleven through Thirteen had to have

 been written outside the usual course of professional practice and not for a legitimate

 medical purpose” [Doc. 891 p. 11]. Thus, even if the Court were to find that the

                                             22


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 22 of 66 PageID #:
                                  70954
 instructions were erroneous and plainly so, satisfying the first two elements of the plain

 error doctrine, it does not believe the instructions affected the substantial rights of

 defendants. See United States v. Sherrod, 33 F.3d 723, 726 (6th Cir. 1994) (finding that

 any potential ambiguity did not affect defendant’s substantial rights where “the way the

 case was litigated” evidenced the more probable interpretation given to the instruction by

 the parties and the court).

        Defendants’ argument that the instructions were so confusing and legally flawed

 as to leave the jury with no choice but conviction of defendants, even if the jury believed

 them innocent of illegal distribution, is unpersuasive.     Rather, the jury instructions

 mirrored the statutory language, Sixth Circuit precedent, and pattern instructions issued

 by other federal appellate courts. United States v. Haynes, 98 F. App’x 499, 504 (6th Cir.

 2004) (“Because the jury instruction accurately incorporated the pertinent federal statute

 and accurately incorporated a pattern jury instruction that is consistent with circuit

 precedent on the elements of aiding and abetting, it was not plainly erroneous.” (citing

 United States v. Lowery, 60 F.3d 1199, 1202 (6th Cir. 1995)), vacated on other grounds,

 543 U.S. 1112 (2005). Moreover, the instructions clearly conveyed that Counts Eleven

 through Thirteen charged defendants with knowingly and intentionally opening, using,

 and maintaining businesses for the purpose of illegally distributing controlled substances

 and instructed the jury as to the legal standard for illegal distribution. Defendants have

 not demonstrated that the charge was “erroneous . . . or misleading,” much less that the

 Court’s instructions regarding Counts Eleven through Thirteen “affecte[ed] the

                                             23


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 23 of 66 PageID #:
                                  70955
 defendant[s’] substantive rights or the fairness, integrity, or public reputation of the

 judicial process.” Balark, 412 F. App’x at 818. Accordingly, the jury instructions on

 these counts do not provide a basis for granting defendants a new trial.

        Defendant Hofstetter also objects to the Court’s failure to include certain of her

 proposed instructions in the final charge [Doc. 890 p. 17–20]. The government counters

 that defendant Hofstetter fails to specifically identify deficiencies in the jury charge that

 her proposed instructions would have resolved, deficiencies that defendant Hofstetter

 made on the record in compliance with Rule 30(d) and thus preserved for review; thus, it

 argues the Court should reject this point of error as “unpreserved, undeveloped, and non-

 specific” [Doc. 891 p. 30].       The government is correct that the failure to include

 defendant Hofstetter’s proposed instructions is not reversible error.8

        First, defendant Hofstetter points to four (4) instructions that she proposed but that

 the Court did not include in its final charge [Doc. 890 p. 17–18]. Defendant Hofstetter

 does not point to a place in the record where she objected to the final charge on the

 ground that it did not include these instructions. Nor does she articulate what standard of

        8
           Defendant Hofstetter argues in her reply that the government is mistaken that the issues
 concerning the jury instructions were “unpreserved, under developed and non-specific and
 therefore should not be considered by this Court,” pointing to the fact that defendants submitted
 proposed jury instructions and that she “set out that the submitted Jury Instruction Charges were
 important to the issues in this case” [Doc. 899 p. 3]. As the text of Rule 30(d) suggests,
 proposing jury instructions does not constitute an objection to the final charge sufficient to
 preserve the issue for appellate review, and defendant Hofstetter points to no place in the record
 where she objected to the final charge’s language as to Counts Eleven through Thirteen. Thus, if
 defendant Hofstetter intends to argue that a plain error standard does not apply to evaluating the
 jury instructions on those counts—she does not specify the standard she believes applies—she
 fails to do so persuasively. Because defendant Hofstetter arguably did preserve the issue of the
 instruction on deliberate ignorance, the Court applies an abuse of discretion standard to that
 issue. See supra p. 25–26.
                                                 24


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 24 of 66 PageID #:
                                  70956
 review she believes applies to the alleged error of failing to include them. Nor, as the

 government points out, does she identify any deficiency in the Court’s final charge.

 Rather, she simply states that her proposed instructions came from United States v. Zolot,

 No. 11-10070, 2014 WL 2573984 (D. Mass. June 6, 2014), and that defendants believed

 these instructions “necessary and essential” apparently in light of the publicity the opioid

 crisis has received and the government’s characterization of the nurse practitioner

 defendants as drug dealers [Id. at 18]. This barebones recital of defendant’s preference

 for certain instructions does not satisfy the standard for plain error. Balark, 412 F. App’x

 at 814.

           Similarly, defendant Hofstetter notes that she proposed a different instruction for

 reasonable doubt than that finally adopted by the Court [Doc. 890 p. 18], but she does not

 state that she objected to the failure to include this instruction prior to jury deliberation,

 illuminate how the Court’s instruction was deficient, or even explain why her instruction

 was preferable. Thus, defendant has not shown that the failure to adopt her language was

 erroneous.

           Finally, defendant believes the Court erred by overruling defendants Newman and

 Clemons’s objection [Doc. 830] to a “deliberate ignorance” instruction and failing to

 adopt defendant Hofstetter’s requested willful blindness instruction [Doc. 890 p. 19–20].

 Defendant Hofstetter did not join defendant Newman and Clemons’s filed objection, and

 she does not point to a place in the record where she objected to the Court’s giving an

 instruction about deliberate ignorance or objecting to the final instruction because it did

                                               25


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 25 of 66 PageID #:
                                  70957
 not incorporate defendant Hofstetter’s preferred willful blindness language. At one point,

 defendant Hofstetter’s attorney stated that she was not suggesting the Court give a

 deliberate ignorance instruction, just that if it did so, it should use defendant Hofstetter’s

 proposed willful blindness language [Doc. 929 p. 14], but defendant Hofstetter did not

 clearly raise an objection. Thus, the plain error standard likely applies, but even if

 defendant Hofstetter successfully preserved this objection, she cannot establish reversible

 error.

          Defendant Hofstetter does not show that either the Court’s decision to give a

 deliberate ignorance instruction or the language it employed were erroneous. “A trial

 court has broad discretion in drafting jury instructions and does not abuse its discretion

 unless the jury charge ‘fails accurately to reflect the law.’” Beaty, 245 F.3d at 621

 (quoting United States v. Layne, 192 F.3d 556, 574 (6th Cir. 1999)). The Sixth Circuit

 will reverse a judgment based on an improper jury instruction “only if the instructions,

 viewed as a whole, were confusing, misleading, or prejudicial.” Id. (quoting United

 States v. Harrod, 168 F.3d 887, 892 (6th Cir. 1999)). Moreover, when a district court

 gives a deliberate ignorance instruction “that does not misstate the law but is unsupported

 by sufficient evidence, it is, at most, harmless error.” Id. (citing United States v. Mari, 47

 F.3d 782 (6th Cir. 1995)).

          Defendant does not demonstrate that the Court’s jury instructions failed accurately

 to reflect the law. In support of her contention that the Court should not have given a

 deliberate ignorance instruction, defendant cites United States v. Gonzalez-Pujol, No. 13-

                                              26


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 26 of 66 PageID #:
                                  70958
 40, 2016 WL 590219 (E.D. Ky. Feb. 10, 2016), highlighting the court’s caution therein

 that giving a deliberate ignorance instruction “creates a risk that the jury ‘might

 misunderstand the instruction and convict a defendant based on what he should have

 known rather than on what he did know, thereby relieving the government of its

 constitutional obligation to prove the defendant’s knowledge beyond a reasonable

 doubt.’” [Doc. 890 p. 19 (citing 2016 WL 590219, at *1)]. Additionally, defendant

 submits that the Court erred by failing to use the willful blindness language for which

 defendant advocated from Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011)

 [Doc. 890 p. 19–20]. Neither case provides a basis for reversal.

       As the Court noted in ruling on defendant’s objection at the second formal charge

 conference, United States v. Gonzalez-Pujol is not applicable to the context in which this

 Court gave the deliberate ignorance instruction [Doc. 930 p. 6–7]. The district court in

 Gonzalez-Pujol examined the propriety of a deliberate-ignorance instruction in the

 context of a single-aim conspiracy. 2016 WL 590219, at *2–3. But the deliberate

 ignorance instruction the government requested and the Court gave in this case applied

 only to the knowledge element of the substantive drug distribution charges, Counts

 Fourteen, Sixteen, and Eighteen, and the Court added language to the charge clarifying

 that the deliberate ignorance instruction applied only to those counts and not the

 conspiracy counts.   Closing Jury Charge, p. 85.      And the Court rejected defendant

 Hofstetter’s proposed instruction from Global-Tech because that decision pre-dated the

 most recent Sixth Circuit pattern instruction for deliberate ignorance, which the Court

                                             27


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 27 of 66 PageID #:
                                  70959
 adopted [Doc. 929 p. 13]. See Sixth Circuit Pattern Instruction 2.09. And, as the

 government stated in objecting to defendant Hofstetter’s language at the charge

 conference [Doc. 929 p. 12], the Sixth Circuit Pattern Criminal Jury Instruction

 Committee adopted the language used by the Court after concluding that this standard

 incorporates the “two basic requirements” for willful blindness articulated in Global-

 Tech. Id., Committee Commentary 2.09. Thus, defendant has not demonstrated that the

 Court erred either by giving a deliberate ignorance instruction or by employing the Sixth

 Circuit pattern instruction for deliberate ignorance.      Rather, the Court’s instruction

 accurately reflects the law and is far from plainly erroneous.

               3.     Constitutionality of 21 U.S.C. § 856(a)(1)

        The nurse practitioner defendants also contend, without citation, that 21 U.S.C.

 § 856(a)(1) is overly broad and therefore unconstitutional as applied to them [Doc. 870

 p. 15]. Defendants appear to argue that this statutory provision is unconstitutional as

 applied in the jury instructions, absent language specifying that the underlying

 prescriptions must have been prescribed illegally [Id.]. The government notes the Court’s

 repeated instructions that the controlled substances at issue in this case and specifically in

 Counts Eleven through Thirteen must have been distributed illegally, and it argues that

 courts have consistently upheld the constitutionality of § 856(a)(1) [Doc. 891 p. 11

 (string citing cases including United States v. Rosa, 50 F. App’x 226, 227 (6th Cir.

 2002)).




                                              28


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 28 of 66 PageID #:
                                  70960
        Defendants do not identify a court that has found § 856(a)(1) to be generally

 unconstitutional or unconstitutional as applied, and the Sixth Circuit has not ruled on the

 question. Cf. Rosa, 50 F. App’x at 227 (rejecting defendant’s argument that § 856(a)(2)

 was unconstitutionally vague). Moreover, the courts that have examined the issue of

 § 856(a)(1)’s constitutionality appear to have uniformly found it to be constitutional.

 See, e.g., United States v. Lancaster, 968 F.2d 1250, 1253–54 (D.C. Cir. 1992) (rejecting

 vagueness challenge to § 356(a)(1) as applied to defendant’s conduct); United States v.

 Clavis, 956 F.2d 1079, 1094 (11th Cir. 1992) (finding that challenge to § 856(a)(1) as

 void for vagueness failed and noting that “[t]he presence of the two intent elements,

 ‘knowingly’ and ‘for the purpose’ does much to eliminate the contention of vagueness or

 unfairness in application”); United States v. Rodriguez, No. CR10-384, 2011 WL 675541,

 at *2 (W.D. Wash. Feb. 15, 2011) (stating that all courts to examine whether § 856(a)(1)

 is unconstitutionally vague have found it constitutional). Finally, “[i]ssues adverted to in

 a perfunctory manner, unaccompanied by some effort at developed argumentation, are

 deemed waived. It is not sufficient for a party to mention a possible argument in [a]

 skeletal way, leaving the court to put flesh on its bones.” El-Moussa v. Holder, 569 F.3d

 250, 257 (6th Cir. 2009) (quoting McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir.

 1997)). Here, it is unclear even whether defendants intend to challenge § 856(a)(1) as

 void for vagueness or under some other constitutional standard. And, the Court will not

 speculate as to the issue they intend to raise.       Accordingly, the Court finds this

 constitutional argument does not provide a basis for granting a new trial.

                                             29


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 29 of 66 PageID #:
                                  70961
        B.     Issues Arising from the Trial

        Next, the Court turns to alleged trial errors arising from the Court’s decisions to

 admit certain evidence, from the testimony of certain witnesses, or from alleged

 prosecutorial misconduct.      Defendant Hofstetter’s motion raises most of the errors

 examined in this section, but the Court discusses the nurse practitioners’ arguments

 where applicable.

               1.     Alleged Errors Related to Evidence and Witness Testimony

                      a.      Alleged Brady Violation Regarding Stan Jones’s
                              Testimony

        Proceeding chronologically through the trial, the Court first examines defendant

 Hofstetter’s objection to the testimony of Stan Jones. Defendant Hofstetter argues that

 her due process rights were violated because the prosecution failed to disclose

 information about a reported Department of Justice (DOJ) investigation of Walmart, Mr.

 Jones’s employer at the time of his testimony [Doc. 890 p. 14]. Defendant first learned

 about the investigation from a ProPublica article published on March 25, 2020 [Id.; see

 also Doc. 890-1], which reported that DOJ officials intervened to prevent criminal

 prosecution of Walmart for opioid dispensing practices that violated the Controlled

 Substances Act. Defendant contends that Mr. Jones “knew or should have known” about

 the investigation and that the information should have been disclosed “as exculpatory

 evidence under Brady v. Maryland[,] 373 U.S. 83 (1963),” so that defendants could have

 challenged Mr. Jones’s credibility as “a key witness for the government to explain the red

 flags of pill mills” [Doc. 890 p. 15].
                                             30


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 30 of 66 PageID #:
                                  70962
          The government argues: (1) Mr. Jones was not an agent for the government when

 he testified and was never involved in this case or the underlying investigation prior to

 his retirement from the Drug Enforcement Administration (DEA), which is why Mr.

 Jones testified as an unbiased expert in drug diversion based on his DEA experience, not

 his experience at Walmart; (2) the prosecution team in this case was not involved in the

 DOJ investigation reported in the ProPublica article and has no knowledge of whether

 any such investigation exists or existed beyond the article; (3) the ProPublica article does

 not indicate—and defendants provide no information about—when the alleged bad

 behavior at Walmart occurred, and Mr. Jones was hired in November 2018, months

 after Walmart announced a plan to implement new opioid prescription limits [Doc. 891

 p. 25 (citing Vanessa Romo, Walmart Will Implement New Opioid Prescription Limits

 By End of Summer, NPR, May 8, 2018, https://www.npr.org/sections/thetwo-

 way/2018/05/08/609442939/walmart-will-implement-new-opioid-prescription-limits-by-

 end-of-summer)]; and (4) numerous news articles in the months leading up to this trial

 reported on lawsuits filed against Walmart based on its alleged role in fueling the opioid

 epidemic, so “there was already plenty of information about Walmart’s opioid dispensing

 practices in the public domain prior to trial” to enable effective cross-examination of Mr.

 Jones.

          Violation of a defendant’s Fifth Amendment due process rights under Brady

 involves a three-part test: “The evidence at issue must be favorable to the accused, either




                                             31


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 31 of 66 PageID #:
                                  70963
 because it is exculpatory or because it is impeaching; that evidence must have been

 suppressed by the State, either willfully or inadvertently; and prejudice must have

 ensued.” United States v. Castano, 906 F.3d 458, 466 (6th Cir. 2018) (quoting Strickler

 v. Greene, 527 U.S. 263, 281–82 (1999)).        Showing prejudice means proving the

 evidence was material, that is that the “nondisclosure was so serious that there is a

 reasonable probability that the suppressed evidence would have produced a different

 verdict.” Id. (quoting Strickler, 527 U.S. at 281); see also United States v. Paulus, 952

 F.3d 717, 726 (6th Cir. 2020). “There can be no Brady violation where a defendant

 ‘knew or should have known the essential facts permitting him to take advantage of any

 exculpatory information.’”   Id. (quoting United States v. Clark, 928 F.2d 733, 738

 (6th Cir. 1991)).

        Defendant does not satisfy any part of the Brady test. First, defendant has not

 established that the information about Walmart would be impeaching because defendant

 has not shown that Mr. Jones was working at Walmart while it was operating pursuant to

 allegedly criminal distribution policies. Defendant appears to suggest that she would

 have used the investigation to impeach Mr. Jones when he responded “No” to the

 question “You all wouldn’t dispense anything that you all didn’t consider safe and

 effective?” [Doc. 890 p. 14], but the trial transcript makes clear that Mr. Jones was

 testifying about Walmart’s present prescribing practices [Tr., Oct. 28, 2019, Doc. 917

 p. 88]. Thus, it is unclear how an investigation of practices that likely predated Mr.




                                            32


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 32 of 66 PageID #:
                                  70964
 Jones’s arrival at Walmart could have been used to impeach him, especially because Mr.

 Jones testified based on his experience not as a Walmart employee but as a DEA agent,

 except for the brief exchange above, which defendant instigated on cross-examination

 [See id. at 15, 20–21].

        Second, the defendant has not shown—and the government contests—that the

 government had information about the investigation in its possession, so it could not have

 suppressed the evidence willfully or inadvertently. See Castano, 906 F.3d at 466 (“This

 is not a Brady violation because the government did not suppress evidence in its

 possession . . . . As to [witness’s] 2005 conviction, it did not appear in the FBI printout,

 and the government cannot be accused of suppressing evidence it did not have.”).

        Third, defendant has certainly not shown that the nondisclosure was material, i.e.

 that the ability to attempt to impeach Mr. Jones, who was one of numerous government

 witnesses and who was not a fact witness, would have produced a different verdict.

 Additionally, defendant had access to numerous news stories reporting lawsuits based on

 alleged distribution misdeeds by Walmart, information she could have used to impeach

 Mr. Jones in the manner she suggests she would have used the undisclosed investigation.

 See id. (stating that there was no Brady violation nondisclosure of government witness’s

 convictions in part because defendant “had the ‘essential facts’ of [witness’s]

 indictments, from which the defense could have learned of his convictions”).




                                             33


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 33 of 66 PageID #:
                                  70965
 Accordingly, defendant has failed to show entitlement to relief based on a Brady

 violation involving Mr. Jones.9

                       b.      The Failure to Strike Michael Carter’s Testimony

        Defendant Hofstetter contends that the Court improperly denied defendants’ oral

 motion to strike the testimony of Dr. Michael Carter, one of the government’s expert

 witnesses, and argues this error entitles her to a new trial [Doc. 890 p. 5]. Defendant fails

 to raise any new issues or engage with the Court’s extensive and detailed ruling denying

 defendants’ motion [Doc. 794].         Rather, she simply states that Dr. Carter had no

 qualifications upon which to provide expert testimony in pain management, that he was

 permitted to opine on whether a legitimate medical purpose existed for prescriptions

 issued at the clinics in this case, and that his testimony was therefore “erroneous and

 prejudicial” to defendant Hofstetter, such that she is entitled to a new trial [Doc. 890

 p. 5]. The only authority defendant cites in support of her argument is a Sixth Circuit

 opinion that merely states the standard for admissibility of expert testimony and the

 advisability of a cautionary jury instruction if a witness testifies as both a fact witness and

 an expert witness [Id. (citing United States v. Lopez-Medina, 461 F.3d 724, 725 (6th Cir.

 2006))]. Yet, defendant does not allege that Dr. Carter testified as a fact witness, merely

 that he was unqualified, and she does not address the Court’s lengthy discussion of Dr.


        9
           In her reply, defendant Hofstetter argues that the government does not indicate whether
 Mr. Jones had information regarding this investigation and that the Court should hold an
 evidentiary hearing at which Mr. Jones would testify under oath about his knowledge of the
 investigation [Doc. 899 p. 2–3]. Defendant offers no legal authority for granting her request, and
 the Court will accordingly deny it.
                                                 34


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 34 of 66 PageID #:
                                  70966
 Carter’s qualifications to testify to his “expertise area, the practices of nurse practitioners

 across specialties and, specifically, the nurse practitioner standard of care” [Doc. 794

 p. 2–4]. Nor does she acknowledge the Court’s finding that the government confined Dr.

 Carter’s testimony to his specialty area.

          While defendant claims Dr. Carter opined on the legitimacy of prescriptions for

 pain medications and whether they were provided in violation of the standard of care

 [Doc. 890 p. 5], she does not point to any places in the record where he did so or address

 the Court’s examination of Dr. Carter’s testimony for opinions he expressed beyond his

 expertise [Doc. 794 p. 4–6]. Indeed, the Court specifically addressed this argument in its

 order:

          While the government did repeatedly ask the witness whether there was a
          legitimate medical purpose for prescriptions in certain medical files, . . .
          [t]he context of these questions and responses makes clear that the
          government was not eliciting opinions from the witness as a pain
          management expert, which he admittedly is not, but rather asking him to
          testify to whether he could identify a legitimate medical purpose for the
          prescription based on the content of the files. Each exchange took place
          immediately after the government took the witness through a specific file
          and asked him questions about the file’s adherence to the standard of care.
          Thus, by testifying that he could not identify such a legitimate purpose for
          the prescription, the witness was testifying to a failure of the standard of
          care, i.e. an “[in]adequate history, [in]adequate physical, [in]adequate
          assessment and an [in]adequate plan.”

 [Id. at 5–6 (citing Rough Draft Transcript for Dec. 9, 2019, at 169)].

          Moreover, the Court’s order carefully applied Rule 702 to Dr. Carter’s testimony,

 finding that his testimony was admissible under the test articulated by the Sixth Circuit in

 U.S. v. L.E. Cooke Co., 991 F.2d 336, 342 (6th Cir. 1993), and that defendants’ principal

                                               35


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 35 of 66 PageID #:
                                  70967
 arguments went to the weight the jury should give Dr. Carter’s opinion. The Court noted

 that this was a matter for cross-examination, and that defendants vigorously cross-

 examined Dr. Carter [Doc. 794 p. 6–8].           Defendant does not address any of these

 conclusions or observations.       Accordingly, defendant does not demonstrate that the

 failure to strike Dr. Carter’s testimony was reversible error.10

                       c.      Failure to Strike Testimony of Jon West

        Defendant Hofstetter also contends that the Court erred by failing to grant a

 defense motion joined by defendant Hofstetter to strike Jon West’s testimony and that she

 is entitled to a new trial on this basis [Doc. 890 p. 21–22]. Mr. West was the government

 witness who analyzed and testified about the DOMEX analyses of patient files seized

 from the pain clinics in these cases [Doc. 891 p. 21]. It became apparent on cross-

 examination of Mr. West that he was testifying about a dataset comprised of 7,000 patient

 files and that defense counsel was cross-examining him about a different data set, one

 based on 700 patient files [Doc. 891 p. 22]. The Court recessed for the day [Tr., Dec. 18,

 2020, at 228]. The next morning, the government explained that it had mistakenly

 provided defendants with a spreadsheet based on the 700 patient files, believing the


        10
            Additionally, as the government notes [Doc. 891 p. 21], defendant arguably forfeited
 her challenge to Dr. Carter’s testimony. Defendants did not raise any arguments regarding Dr.
 Carter’s qualifications in their Daubert motion [Doc. 444], even though they reviewed his report,
 as demonstrated by their objection to the files he reviewed and the relevance of a regulation his
 report cited [Id. at 11, 17–18]. See In re Bayer Healthcare & Merial Ltd. Flea Control Prods.
 Mktg. & Sales Practices Litig. v. Bayer Health, 752 F.3d 1065, 1078 (6th Cir. 2014) (holding
 that plaintiffs forfeited any Daubert challenge by failing to raise it before the district court).
 Thus, defendant Hofstetter may have forfeited her challenge to Dr. Carter’s testimony by failing
 to raise an issue she could have raised in her Daubert motion until the testimony was heard at
 trial.
                                                 36


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 36 of 66 PageID #:
                                  70968
 spreadsheet it had received from DOMEX that it sent to defendants contained the 7,000-

 patient dataset [Rough Draft Transcript, Dec. 19, 2020, at 6].        Defendant Clemons

 subsequently moved to strike Mr. West’s testimony, and defendant Hofstetter moved to

 join the motion [Id. at 13]. After the parties conferred and failed to agree on a solution,

 the Court suspended Mr. West’s testimony and ordered that defendants would have the

 two-week trial break to review the spreadsheet the government had not previously

 provided to defendants [Id. at 37–38].

        Defendant Hofstetter now argues she is entitled to a new trial because the

 government did not provide a DOMEX spreadsheet standardizing raw data from the

 7,000 patient files in discovery but only a DOMEX spreadsheet standardizing data from

 700 patient files and because the Court’s order did not provide defendants adequate time

 to “defend against this new evidence” [Doc. 890 p. 21–22].

        As a preliminary matter, defendant was not entitled to the spreadsheet she objects

 she received late. The magistrate judge found that the DOMEX reports, the spreadsheets

 discussed above, were not subject to the July 2 discovery deadline because “the Court

 consider[ed them] to be expert or summary materials, analyzing information already

 disclosed” [Doc. 348 p. 8 n.8]. Later, the magistrate judge reiterated, “the Court agrees

 with the Government that the spreadsheets requested by the Defendants are likely not

 discoverable, at least not at this juncture.” Accordingly, Magistrate Judge Debra C.

 Poplin denied the motion because defendants had not followed the Court’s procedure for




                                             37


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 37 of 66 PageID #:
                                  70969
 seeking discovery, holding that she also found the motion to be moot because the

 government represented that it had disclosed the spreadsheets to defendants [Doc. 372

 p. 2–3].

        Although the magistrate judge qualified her conclusion that the spreadsheets were

 “likely” not discoverable “at least not at this juncture,” defendant presents no arguments

 now suggesting that the spreadsheets were discoverable.          The magistrate judge’s

 conclusion that the DOMEX reports were non-discoverable comports with the

 undersigned’s conclusion in ruling on the motion to strike that the spreadsheet supplied to

 defendants at the time of their motion qualified as a summary chart of previously

 disclosed voluminous writings under Federal Rule of Evidence 1006 [Rough Draft

 Transcript, Dec. 19, 2020, at 37], and defendant does not challenge that ruling. Thus, the

 government’s accidental withholding of the spreadsheet containing the 7,000 patient files

 does not provide a basis for a new trial. Nor does defendant cite any authority for finding

 that the Court’s discretionary decision to give defendants two (2) weeks to review the

 new spreadsheet constitutes reversible error, and the Court finds no reason to do so.

 Defendant is not entitled to relief on this ground.

                      d.     The Admission of an Email Allegedly Containing Hearsay

        The Court turns next to the admission of an email containing alleged hearsay,

 which both the nurse practitioner defendants and defendant Hofstetter contend was error




                                              38


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 38 of 66 PageID #:
                                  70970
 to some degree [Doc. 870 p. 14; Doc. 890 p. 13–14]. The email at issue, Exhibit 2086,11

 was sent by Dr. Mark Blumenthal, whom the government alleged was a coconspirator, to

 defendant Hofstetter on February 6, 2011 [Id.; see also Tr., Jan. 6, 2020, Doc. 927 p. 84].

 The email referenced a chance meeting between Dr. Blumenthal and Knox County

 Criminal Court Judge Mary Beth Leibowitz, during which Dr. Blumenthal said Judge

 Leibowitz warned him about increasing law enforcement attention to patients and

 prescribers [Id.]. Specifically, as defendant Hofstetter notes, the email said: “Knox

 County had a tremendous drug problem. Legal authorities, pharmacy authorities, and

 medical authorities are all up a tree about what to do. Everyone involved with scheduled

 medications is under close scrutiny, and that inherently includes us” [Id.].12 Defendant

 Clemons objected to the admission of the email at the time it was offered because it

 contained inadmissible hearsay, namely the statements attributed to Judge Leibowitz, and

 she also objected to the general admission of emails written by Dr. Blumenthal as hearsay

 [Id. at 51–52, 53]. Defendant Hofstetter also made a somewhat unclear objection to the

        11
            The nurse practitioner defendants do not reference an exhibit number, and defendant
 Hofstetter references Exhibit 2085 [Doc. 890 p. 13], but the government states, and defendants’
 description of the email makes clear, that defendants intended to object to the admission of
 Exhibit 2086.
         12
             Although defendant Hofstetter appears to object generally to the admission of the
 email, she and the nurse practitioner defendants only identify the statements that could have been
 attributed to Judge Leibowitz as prejudicial [Doc. 870 p. 14; Doc. 890 p. 13–14]. The Court
 notes for background that Blumenthal also wrote, “She told me to be exceedingly careful. Law
 enforcement does understand that patients have legitimate needs that have been poorly met, but
 they are more concerned right now about patients and prescribers who are out of compliance.
 We cannot afford the appearance of impropriety” [Tr., Jan. 6, 2020, Doc. 927 p. 85]. Dr.
 Blumenthal went on to suggest that they should “[t]ighten up our prescribing . . . techniques”
 because they were “simply seeing too many patients who represent a hazard to [their] practice”
 and “[b]roaden [their] practice as rapidly as possible to include other management—pain
 management modalities” [Id. at 85–86].
                                                 39


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 39 of 66 PageID #:
                                  70971
 admission of the email related to the government’s characterization of Dr. Blumenthal as

 a coconspirator [Id. at 56–57].

        The Court found that the email was admissible, based on consideration of all the

 proof before the Court, because the statements by Dr. Blumenthal were non-hearsay, co-

 conspirator statements under Rule 801(d)(2)(E) [Tr., Jan. 6, 2020, Doc. 927 p. 82]. The

 Court also found that, in the alternative, the statements would be admissible to show the

 impact on the listener, in this case defendant Hofstetter, by illuminating “her knowledge

 and what further actions she might have taken after receiving the information” [Id.]. In

 other words, the Court found that any statement attributed to Judge Leibowitz was not

 offered to prove the truth of the matter asserted and was thus not hearsay under Federal

 Rule of Evidence 801(c)(1). The Court also overruled any objection under Federal Rule

 of Evidence 403 to the admission of Judge Leibowitz’s alleged statements because it had

 instructed the jury that they should not take the statements as offered for the truth of the

 matter asserted and because it did not find the probative value of those statements,

 offered for the impact on the listener, to be substantially outweighed by the danger of

 confusion or unfair prejudice [Id.].13

        Here, the nurse practitioner defendants assert without development or citation of

 rule or case law that it was error to permit “any testimony and explanation by the Court

 [as to] who Judge Leibowitz was” because this “may have influenced [the jury] to believe

        13
                The Court instructed the jury that “anything that was said by Mary Beth Leibowitz
 [was] not being offered for the truth of the matter asserted, but [they] should just consider it for
 the impact it may have had on either Dr. Blumenthal or to whomever he related that information
 . . . .” [Tr., Jan. 6, 2020, Doc. 927 p. 85].
                                                    40


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 40 of 66 PageID #:
                                  70972
 that there was a judgment by another court that some or all of the activities of the

 Defendants may have been previously judged unlawful [Doc. 870 p. 14]. Defendant

 Hofstetter merely restates the parties’ positions as to the admissibility of the letter and the

 hearsay statements by Judge Leibowitz and cites a Seventh Circuit case and Federal Rule

 of Evidence 801(d)(2)(E) for the standard for admitting a coconspirator statement. Then

 she states without further explanation that admitting the email was error and “created an

 impermissible prejudice against her through the hearsay statements” of Judge Leibowitz

 [Doc. 890 p. 13–14].

        Without further elaboration by defendants as to why the admission of the email or

 the statements attributed to Judge Leibowitz was erroneous, the Court finds no reason to

 reconsider its prior ruling. Cf. El-Moussa, 569 F.3d at 257 (quoting McPherson, 125

 F.3d at 995–96) (“Issues adverted to in a perfunctory manner, unaccompanied by some

 effort at developed argumentation, are deemed waived.”). For a court to properly admit

 coconspirator statements as non-hearsay, the government “must show by a preponderance

 of the evidence that (1) the conspiracy existed, (2) the defendant against whom the

 hearsay is offered was a member of the conspiracy, and (3) the hearsay statement was

 made in the course of and in furtherance of the conspiracy.” United States v. Smith, 320

 F.3d 647, 654 (6th Cir. 2003) (citing United States v. Enright, 579 F.2d 980, 986–87

 (6th Cir. 1978)). “This preliminary finding is the sole province of the judge who may, as

 was done here, admit the hearsay statements subject to a later ruling that the government

 has met its burden.”        Id. (citing United States v. Vinson, 606 F.2d 149, 153

                                               41


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 41 of 66 PageID #:
                                  70973
 (6th Cir.1979)). The Court made such an initial finding as to Dr. Blumenthal [Tr., Jan. 6,

 2020, Doc. 927 p. 82], and it also made Enright findings after the close of the

 government’s case that “the government has demonstrated by a preponderance of the

 evidence that a conspiracy existed, that the defendants were participants, and that the

 statements made by the various alleged coconspirators were made in the course of and in

 furtherance of the conspiracy” [Tr., Jan. 8, 2020, Doc. 928 p. 157]. Defendants have

 presented no reason to reconsider this ruling as it applies to Dr. Blumenthal’s

 February 6th email.

        Furthermore, defendants do not even attempt to explain how Judge Leibowitz’s

 alleged statements were hearsay under Rule 801(c), given that they were not offered for

 the truth of the matter asserted.    And defendants’ conclusory arguments that Judge

 Leibowitz’s statements were highly prejudicial and potentially confusing because they

 were made by a judge, even though the government made clear that Judge Leibowitz

 made the comments in the context of a conversation with her friend Dr. Blumenthal and

 even though the Court instructed the jury they should not consider her statements for their

 truth, are unpersuasive. Thus, neither the admission of Dr. Blumenthal’s email nor the

 statements attributed to Judge Leibowitz provide a basis for relief.

                       e.    Objection to Rebuttal Witness Testimony

        Defendant Hofstetter contends that the Court mistakenly overruled defendants’

 objection to the government’s four (4) rebuttal witnesses and that she is thus entitled to a

 new trial [Doc. 890 p. 4–9]. Specifically, she argues that the witnesses were patients who

                                              42


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 42 of 66 PageID #:
                                  70974
 did not “rebut new evidence or new theories proffered in the defendant’s case in chief”

 but rather repeated similar testimony to those patients who testified during the

 government’s case in chief about their history of drug abuse [Id. at 4 (quoting United

 States v. Bland, No. 06-5876, 2007 WL 2781114, at *3 (6th Cir. Sept. 25, 2007)

 (unpublished))]. Yet, as the Court stated in its ruling denying defendants’ objection, see

 Rough Draft Transcript, Jan. 14, 2020, at 67, and as the Sixth Circuit noted in the case

 cited here by defendant, the court has broad discretion to define the scope of rebuttal

 testimony. See Bland, 2007 WL 2781114, at *3. As the Court recognized in its ruling,

 “[t]he proper function of rebuttal evidence is to contradict, impeach or defuse the impact

 of the evidence offered by an adverse party,” and contrary to defendant’s seeming

 suggestion, it is within the Court’s discretion to limit it to rebutting new evidence or new

 theories proffered in the defendant’s case in chief, meaning that it does not have to do so.

 Id.

        Here, the rebuttal testimony offered by the government’s four (4) patient witnesses

 defused the impact of the opinion testimony offered by defendants’ witnesses that the

 prescriptions those four (4) patients received at the clinics in this case were prescribed for

 a legitimate medical purpose and within the usual course of professional practice. Thus,

 the witness testimony fell within the proper scope of rebuttal testimony. And, defendant

 points to no place in the record and presents no authority that supports a finding the Court

 abused its discretion by overruling defendant’s objection to the government’s rebuttal

 testimony.   Thus, the Court does not find that overruling defendant’s objection to

                                              43


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 43 of 66 PageID #:
                                  70975
 admitting the testimony of the four (4) rebuttal witnesses provides a basis for granting a

 new trial.

                     f.     Insufficiency of the Evidence

        Although she does not mention a specific conviction she seeks to challenge,

 defendant Hofstetter appears to argue the Court should acquit her of all her convictions

 based on insufficiency of the evidence under Federal Rule of Criminal Procedure 29

 [Doc. 890 p. 23–25]. As noted above, the jury found defendant Hofstetter guilty on

 Count One (RICO), Counts Two and Four (conspiracy to distribute controlled

 substances), Counts Three and Five (conspiracy to commit money laundering), Counts

 Six and Seven (violations under 18 U.S.C. § 1957(a)), Counts Eleven, Twelve, and

 Thirteen (maintaining a drug-involved premises), and Count Fourteen (substantive drug

 distribution) [Doc. 860]. Yet, defendant Hofstetter challenges the sufficiency of the

 evidence supporting these convictions by generally discussing evidence offered at trial,

 without specifying why the evidence she highlights undermines a specific conviction or

 how the Court erred in considering the evidence in its ruling on defendants’ Rule 29

 motions. The government responds with a general overview of the evidence, noting that

 the Court issued a comprehensive ruling on defendant Hofstetter’s Rule 29 motion at trial

 and that the government continues to rely on the record in support of defendant

 Hofstetter’s convictions [Doc. 891 p. 27].

        As noted above, defendant “bears a very heavy burden” in a sufficiency of the

 evidence challenge to her conviction. United States v. Davis, 397 F.3d 340, 344 (6th Cir.

                                              44


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 44 of 66 PageID #:
                                  70976
 2005) (citing United States v. Spearman, 186 F.3d 743, 746 (6th Cir. 1999)). The court

 “will sustain a jury’s guilty verdict so long as, ‘after viewing the evidence in the light

 most favorable to the government, any rational trier of fact could have found the elements

 of the crime beyond a reasonable doubt.’” Id. (quoting United States v. Ware, 282 F.3d

 902, 905 (6th Cir. 2002)); see id. (noting that the same standard for sustaining a jury

 verdict applies to the district court’s denial of defendant’s Rule 29 motion for a judgment

 of acquittal).

        Defendant Hofstetter does not meet her burden. First, defendant Hofstetter seems

 to challenge her conviction on Count Fourteen, stating that “[n]o witness testified that

 defendant Hofstetter ever engaged in prescribing the medication outside the usual course

 of professional practice and without a legitimate medical purpose or instructed anyone to

 do so” and that the testimony of the government’s expert witnesses regarding the medical

 files did not provide proof that defendant Hofstetter knew of the clinic prescribers’

 practices [Doc. 890 p. 23].14 Yet, the jury instructions charged the jury that they could

 find defendant Hofstetter guilty of Count Fourteen if they found she had “intentionally

 helped or encouraged others to commit the crime,” i.e. aided and abetted, and the

 instructions stated that the government “must prove that the defendant did something to

 help or encourage the crime with the intent that the crime be committed.” Closing Jury

 Charge, p. 79, 99. The government marshaled considerable evidence that defendant


        14
            Defendant Hofstetter raised the issue of insufficiency of the evidence underlying the
 substantive drug charges against her in a general manner in her Rule 29 motion at trial [Doc. 828
 p. 1–2].
                                                 45


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 45 of 66 PageID #:
                                  70977
 Hofstetter, like the other defendants, knew she was working at a pill mill and thus helped

 or encouraged the crime of illegal drug distribution.      Specifically, the government

 presented evidence that the clinics did not accept insurance and charged $300 per visit,

 that the waiting rooms were packed, patients were nodding off in the waiting rooms,

 neighboring businesses complained about the clinics’ patients’ behavior, and other

 evidence indicating the clinics were operating to distribute controlled substances

 illegally. Viewing the evidence in the light most favorable to the government, a rational

 jury could find that even the most absentee manager would have known she was helping

 others commit the crime of illegally distributing controlled substances.        And, the

 testimony of multiple witnesses, including defendant Hofstetter’s business partner

 Christopher Tipton, coconspirator Benjamin Rodriguez, and clinic employees such as

 Stephanie Puckett and two nurse practitioner witnesses, contradicts defendant

 Hofstetter’s characterization of her involvement in the clinics. They and others testified

 that defendant Hofstetter, contrary to her suggestion here, had a controlling management

 style, had sufficient contact with the clinics’ clients to make frequent derogatory

 comments about them, sought to increase profits at the clinics by active oversight of the

 doctors ostensibly in charge of maintaining clinic standards, was made aware by Dr.

 Blumenthal and others that the clinics needed to improve their practices to avoid legal

 enforcement action against them, and laundered money from the clinics for her personal

 financial benefit.   Thus, viewing the evidence in the light most favorable to the




                                            46


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 46 of 66 PageID #:
                                  70978
 government, a rational jury could also find that defendant Hofstetter intended that the

 crime charged in Count Fourteen be committed.

        Defendant also seems to suggest that the jury’s acquittal of the nurse practitioner

 defendants on the substantive drug distribution counts undermines her conviction on

 Count Fourteen, but the jury’s decision does not demonstrate that a rational jury could

 not have found the nurse practitioners guilty on these counts, simply that this jury found

 the nurse practitioners not guilty, perhaps out of leniency. Indeed, in its original ruling,

 the Court held:

        Although there has been evidence that patient files were manipulated by
        some clinic staff, the Court finds after reviewing the testimony presented by
        the government, both [in] its case in chief as well as the testimony
        presented in the entirety of the trial, that a rational jury could conclude
        beyond a reasonable doubt that defendants were prescribing controlled
        substances outside the usual course of professional practice and not for a
        legitimate medical purpose. Among other things, . . . the government’s
        witnesses opined that charting, assessment of patients’ risk of abuse,
        physical examination, and other practices at the clinics were inadequate and
        that the treatment plans [at] the clinics were generally limited to the
        prescription of high dose opioids written for patients despite, among other
        factors introduced by the government, . . . minimal findings on their MRIs,
        their relative young age, and potential for drug abuse. . . . The Court . . .
        finds that this and other evidence presented by the government is sufficient
        for a rational jury to find the government proved the other elements of the
        distribution counts, those being Counts Fourteen, Sixteen, and Eighteen,
        beyond a reasonable doubt.

 Rough Draft Transcript, Jan. 27, 2020, p. 216–17. Defendant presents no evidence or

 argument that would persuade the Court to overturn its initial Rule 29 ruling on this issue.

        Secondly, defendant Hofstetter appears to renew her argument at trial that the

 government failed to prove conspiratorial agreement regarding the conspiracy counts

                                             47


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 47 of 66 PageID #:
                                  70979
 (Counts One (RICO), Two, and Four) [Doc. 890 p. 24–25]. The evidence defendant

 offers now (without citation to the record)—apparently to show there was insufficient

 evidence to demonstrate defendant’s involvement in a RICO conspiracy or conspiracy to

 distribute controlled substances unlawfully—merely indicates that some of defendant

 Hofstetter’s coconspirators testified that some of the prescriptions issued at the clinics

 were issued legally [Id.]. The evidence does not undermine the Court’s conclusion in its

 ruling at trial that the government presented sufficient evidence of conspiratorial

 agreement to sustain convictions when the evidence was viewed in a light most favorable

 to the government. Rough Draft Transcript, Jan. 27, 2020, p. 212–13. The Court notes

 again the “pill mill” proof discussed above in support of its finding at trial that “a rational

 jury could find that defendants had at least a silent, mutual understanding that by working

 at the clinics, they were agreeing to participate in the unlawful distribution of controlled

 substances,” as well as the other elements of the charged conspiracy offenses. Id. And,

 defendant does not marshal any support for or develop her argument that the government

 did not prove conspiratorial agreement as to the RICO Count. Thus, the Court will not

 address this challenge or defendant Hofstetter’s cursory insufficiency-of-evidence

 challenge to her other convictions. See El-Moussa, 569 F.3d at 257 (quoting McPherson,

 125 F.3d at 995–96) (“Issues adverted to in a perfunctory manner, unaccompanied by

 some effort at developed argumentation, are deemed waived.”).




                                               48


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 48 of 66 PageID #:
                                  70980
               2.    Prosecutorial Misconduct

        The Sixth Circuit has held that a prosecutor’s comments “may not have the effect

 of shifting the burden of proof from the government to the defendants or abrogating the

 presumption of innocence to which (defendants) are entitled.” United States v. Robinson,

 651 F.2d 1188, 1197 (6th Cir. 1981) (internal citation omitted). The Sixth Circuit applies

 a two-step analysis in determining whether prosecutorial misconduct has occurred.

 United States v. Wimbley, 553 F.3d 455, 461 (6th Cir. 2009) (internal citation omitted).

 First, a court “determine[s] whether a statement by the prosecutor was improper,” and

 second, “[i]f the statement was improper, [a court] must next decide whether the

 statement was so ‘flagrant’ as to warrant reversal.” Id. The Court weighs four (4) factors

 to determine whether the statement was sufficiently flagrant to justify reversal:

 “(1) whether the conduct and remarks of the prosecutor tended to mislead the jury or

 prejudice the defendant; (2) whether the conduct or remarks were isolated or extensive;

 (3) whether the remarks were deliberately or accidentally made; and (4) whether the

 evidence against the defendant was strong.” United States v. Carter, 236 F.3d 777, 783

 (6th Cir. 2001).

        Specifically, in examining whether a prosecutor improperly commented on a

 defendant’s failure to testify, thus violating the defendant’s Fifth Amendment privilege

 against compelled self-incrimination, the Sixth Circuit applies a similar four-prong

 analysis. United States v. Wells, 623 F.3d 332, 338 (6th Cir. 2010). The Court considers:

 (1) “whether the comments were manifestly intended to reflect on the accused’s silence

                                            49


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 49 of 66 PageID #:
                                  70981
 or are of such a character that the jury would ‘naturally and necessarily’ construe them as

 such”; (2) “whether the comments were isolated or extensive”; (3) “whether there was

 otherwise overwhelming evidence of guilt”; and (4) “whether appropriate curative

 instructions were given.” Id. (quoting United States v. Gonzalez, 512 F.3d 285, 292–93

 (6th Cir. 2008)).

        Defendant Hofstetter and the nurse practitioner defendants object to comments

 made by the prosecution that allegedly shifted the burden of proof to defendants [Doc.

 870 p. 14; Doc. 890 p. 8–11]. The nurse practitioners’ arguments raise this issue in a

 perfunctory manner that could permit the Court to deem the issue waived as to them. See

 El-Moussa, 569 F.3d at 257 (quoting McPherson, 125 F.3d at 995–96). Defendant

 Hofstetter, however, develops the issue more fully, pointing to three (3) specific instances

 of alleged prosecutorial misconduct [Doc. 890 p. 8–11].          The Court notes that it

 previously considered and rejected defendants’ arguments in denying their motions to

 declare a mistrial. Rough Draft Transcript, Jan. 28, 2020, p. 19–22, 131–32.

        Defendant Hofstetter first argues that Assistant United States Attorney Kelly

 Pearson improperly shifted the burden to defendants in her closing argument when she

 said, “guilt you never heard about from these three defendants.” The statement appears

 in the following context:

        I want you to think about the raw emotion you saw especially from Ms.
        Fristoe when [she] talked about working at these places years after the fact.
        You can tell with Ms. Fristoe she felt the emotion of being a small part in
        perpetuating these places. Guilt you never heard about from these three
        defendants.

                                             50


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 50 of 66 PageID #:
                                  70982
 Rough Draft Transcript, Jan. 27, 2020, p. 53.        Defendant Hofstetter suggests this

 statement improperly shifted the burden of proving guilt beyond a reasonable doubt to

 defendants by commenting on the fact that they did not testify and suggesting that they

 had some obligation to present evidence or prove their innocence to the jury [Doc. 870

 p. 14; Doc. 890 p. 8–11]. The government argues that the context of this comment makes

 clear that the government intended to draw attention to the absence of evidence from any

 of the many trial witnesses to suggest that the nurse practitioner defendants had “any

 qualms or reservations about prescribing vast quantities of opioids at pill mills”

 [Doc. 891 p. 14]. Ms. Pearson’s use of the word “guilt,” the government contends,

 referenced “emotional contrition during the operation of the pill mills, not legal guilt at

 trial” [Id. at 15].

         Defendant Hofstetter does not counter the Court’s legal reasoning in finding at

 trial that Ms. Pearson’s statement did not impermissibly shift the burden of proof. She

 simply restates the standard of law and the defense arguments in moving for a mistrial

 and does not present any authority for finding either that the government’s statement was

 “improper” or that the statement was “so ‘flagrant’ as to warrant reversal” [Doc. 890

 p. 10–11]. Thus, the Court finds no basis to reconsider its ruling that Ms. Pearson’s

 comment was not “improper,” in that the context of the statement made clear that it was

 not an attempt to shift the burden of proof but rather a comment on the absence of

 evidence that the nurse practitioner defendants felt “emotional contrition” for their

 criminal acts, in contrast to witnesses, such as Ms. Fristoe, who deeply regretted even

                                             51


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 51 of 66 PageID #:
                                  70983
 their short employment at the clinics. See Rough Draft Transcript, Jan. 28, 2020, p. 21.

 And, assuming arguendo that the comment was improper, it does not satisfy the factors

 articulated in Carter for overturning the verdict.        First, the remark did not have a

 tendency to mislead the jury or prejudice the defendant because the context of the

 statement made it extremely unlikely that the jury would understand the government to

 be suggesting defendants should have presented evidence of their innocence, and the

 Court instructed the jury in its opening charge and its closing charge about the burden of

 proof. Second, the remark was isolated and minor—less than a sentence in two (2) hours

 of closing argument. Third, defendant does not suggest it was deliberately made, and the

 government argues persuasively that it did not intend the meaning defendants attribute to

 it. And, fourth, the evidence against the defendants, especially defendant Hofstetter, was

 strong, so it is unlikely that Ms. Pearson’s statement, even if improper, would have

 changed the verdict against defendant Hofstetter or the other defendants. Thus, Ms.

 Pearson’s statement does not provide a basis for reversal.15



        15
              Defendant Hofstetter argues in her supplement to her new trial motion that the
 government failed to address the argument in her motion that Ms. Pearson’s statement
 represented an impermissible comment on defendants’ election not to testify [Doc. 899 p. 1–2].
 In fact, defendant Hofstetter did not make this argument in her new trial motion, instead arguing
 only that Ms. Pearson’s comments shifted the burden of proof. However, the Court notes that
 even if defendant had made this argument, it would have failed for similar reasons to those
 underlying the Court’s ruling on her argument that Ms. Pearson improperly shifted the burden of
 proof: (1) Ms. Pearson’s comments did not manifest the intent to “reflect on the accused’s
 silence” and were not “of such a character that the jury would ‘naturally and necessarily’
 construe them as such”; (2) they were isolated and not extensive as discussed; (3) there was
 significant evidence of guilt; and (4) the Court instructed the jury in its opening and closing
 charges that they should not consider or discuss defendants’ election not to testify. See Wells,
 623 F.3d at 338.
                                                 52


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 52 of 66 PageID #:
                                  70984
       Second, defendant Hofstetter contends that Assistant United States Attorney Tracy

 Stone improperly shifted the burden of proof twice—first during defendant Hofstetter’s

 closing argument and second during the government’s rebuttal argument. Defendant

 Hofstetter objects to Mr. Stone’s comment, “They have subpoena power, they did not

 subpoena Ms. Rucker” [Doc. 890 p. 9]. Defendant does not explain how this comment

 was improper when Mr. Stone made it as an objection to the speculation—as the

 government characterized it—of defendant Hofstetter’s counsel as to the findings and

 manner of Ms. Rucker’s investigation. See Rough Draft Transcript, Jan. 27, 2020, p. 191.

 Mr. Stone’s comment on defendant’s subpoena power immediately succeeded Mr.

 Stone’s saying, “There are no facts in evidence.” Id. Thus, the context makes clear that

 Mr. Stone was arguing that defendant could not make arguments based on facts not in

 evidence by speculating about the findings of a witness she chose not to call. And, the

 Court notes that it permitted defense counsel to continue his argument after the

 government’s objection, id. at 191–192, so it is unlikely the jury focused on Mr. Stone’s

 objection to defendant’s detriment.    Defendant identifies no basis for finding this

 comment improper, and the Court finds none.

       Defendant also objects to the following statement by Mr. Stone on rebuttal:

 “Remember, as we get into this, that every single fact witness you heard of, they put up

 two opinion witnesses and an investigator to talk about some stats. Every fact witness,

 every person who saw something, smelled something, felt something, did something,

 heard something, someone who was there, somebody with knowledge, those—every

                                            53


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 53 of 66 PageID #:
                                  70985
 single one of those witnesses was put on by the United States” [Doc. 890 p. 9]. See also

 Rough Draft Transcript, Jan. 28, 2020, p. 91.        Citing no authority for the alleged

 impropriety of this statement and failing to address the reasoning of the Court’s previous

 ruling on this issue, defendant merely says, “This statement is a clear comment on the

 fact that the defendants did not call a fact witness and an attempt to shift the burden from

 the government onto the defendants to present evidence, or in some way prove

 innocence” [Doc. 890 p. 10].

        Yet, as the government suggests, the Sixth Circuit’s decision in Moore v. Mitchell,

 708 F.3d 760, 806–807 (6th Cir. 2013), makes clear that Mr. Stone’s statement was not

 an improper burden-shifting comment.         The defendant in Moore argued that the

 prosecutor improperly shifted the burden of proof by commenting on the defense’s failure

 to present an expert witness. Moore, 708 F.3d at 806. While contending that the victim

 was on his knees when he was shot, the prosecutor said, “The defense has every ability to

 subpoena in any expert they want to prove otherwise. Where were they? Where were

 they?” Id. Although the court found that defendant had defaulted the claim, it also found

 that the underlying claim was meritless because “[t]here is “nothing impermissible about

 the prosecutor’s commenting on the defendant’s failure to rebut evidence, so long as he

 does not violate the defendant’s Fifth Amendment rights by commenting implicitly or

 explicitly on the defendant’s failure to testify.” Id. The court elaborated, “Where there

 are witnesses other than the defendant who could have been called to refute a point made

 by the prosecution, it is permissible for the prosecution to comment on the defendant’s

                                             54


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 54 of 66 PageID #:
                                  70986
 failure to rebut that proof.” Id. Moreover, the court emphasized, the trial court “properly

 instructed the jury that the prosecution had the burden of proof and Moore did not have to

 present a defense.” Id. at 807.

        Mr. Stone’s comment about the witnesses called by defendant and the witnesses

 called by the government did not improperly shift the burden of proof; rather, it was a

 permissible comment on defendants’ failure to rebut the evidence offered by the

 government through its numerous fact witnesses.

        Moreover, as the Court noted in its original ruling, see Rough Draft Transcript,

 Jan. 28, 2020, p. 132, Mr. Stone made this statement in direct rebuttal to defense

 suggestions in their closing arguments that the government was concealing or obfuscating

 certain aspects of proof. For instance, the over-arching theme of defendant Hofstetter’s

 closing argument was that the government “want[ed the jury] to convict [her] on the

 noise,” which defense counsel defined as “the stuff that distracts you, the flashing lights,

 the extras, the things you get caught up in” but that “don’t really impact what is the fact.”

 Rough Draft Transcript, Jan. 27, 2020, p. 162. Defendant Hofstetter also stated that the

 government “didn’t bother to look at all the documents” related to the case in their

 investigation and that they “gave [the jury a] few emails, not a lot” and suggested that the

 government had not provided the kind of information upon which the jury could rest a

 conviction. Id. at 173. Defendant also argued that the government’s case was “built

 upon 20[/]20 hindsight and a 30,000 view from the sky looking down, not looking at the

 evidence as it took place on a daily basis,” suggesting that the government’s witnesses

                                              55


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 55 of 66 PageID #:
                                  70987
 were motivated by the desire for personal benefit and fear of prosecution. Id. at 188–89.

 Counsel for defendant Womack characterized the government as “trying to puff up” its

 case and “throwing things at [the jury] that just aren’t right, sometimes wrong, sometimes

 misleading.” Rough Draft Transcript, Jan. 28, 2020, p. 82. Counsel for defendant

 Newman said the “government’s case sort of amounts to throwing things up against the

 wall to see what sticks.” Id. at 51.

        Given these statements by defense counsel, it was not improper for Mr. Stone to

 comment on the number of fact witnesses put on by the government and the fact that

 defendants had only put on opinion witnesses and an investigator. Rather, Mr. Stone’s

 statement was “a fair response to the defense’s assertions, which ‘opened the door to

 [the] rebuttal.’” United States v. Wimbley, 553 F.3d 455, 461 (6th Cir. 2009) (discussing

 United States v. Newton, 389 F.3d 631 (6th Cir. 2004), vacated on other grounds, 546

 U.S. 803 (2005), in which “the defense asserted that the government had withheld an

 audiotape from the jury [and t]he prosecutor responded by arguing that [the defendant]

 could have played the audiotape for the jury if he deemed it crucial the case” and the

 Sixth Circuit held that the prosecutor’s response was appropriate); see also United States

 v. Hunt, 278 F. App’x 491, 497 (6th Cir. 2008) (holding that the prosecutor did not

 improperly shift the burden of proof where the prosecutor asked the defendant, “[I]f you

 think there is other evidence you need to get in, that’s kind of your job, right?” because

 the exchange immediately followed defendant’s “insinuat[ion] that the government was

 deliberately withholding evidence from the jury”). And if this was not clear from the

                                            56


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 56 of 66 PageID #:
                                  70988
 words of the contested statement itself, the context of the government’s statement

 illuminates that the government’s remarks “were not intended to shift the burden of proof

 or otherwise mislead the jury or prejudice the defendant.” Hunt, 278 F. App’x at 497.

 As the government points out [Doc. 891 p. 16–17], the contested statement followed Mr.

 Stone’s opening remarks, in which he directly addressed defense accusations of puffing

 and throwing things up against the wall, and his comment that the government “didn’t

 hide anything from [the jury].” Rough Draft Transcript, Jan. 28, 2020, p. 86, 89, 91. The

 Court also notes again that it instructed the jury as to the burden of proof in its opening

 and closing charges. Thus, the statement to which defendant Hofstetter objects was not

 improper and did not constitute prosecutorial misconduct.16

        C.      Challenges to Pre-Trial Rulings

                1.     Venue

        Defendant Hofstetter also assigns error to the magistrate judge’s denial of

 successive motions for change of venue filed by defendant Hofstetter [Doc. 890 p. 15–

 16]. As the government notes [Doc. 891 p. 28], this issue was fully litigated before the

        16
             Defendant Hofstetter argues in her reply that the government failed to address the
 argument in her motion that Mr. Stone’s statement represented an impermissible comment on
 defendants’ election not to testify [Doc. 899 p. 1–2]. In fact, defendant Hofstetter did not make
 this argument in her new trial motion, instead arguing only that Mr. Stone’s comments shifted
 the burden of proof. However, the Court notes that even if defendant had made this argument, it
 would have failed for similar reasons to those underlying the Court’s ruling on her argument that
 Mr. Stone improperly shifted the burden of proof: (1) Mr. Stone’s comments did not manifest the
 intent to “reflect on the accused’s silence” and were not “of such a character that the jury would
 ‘naturally and necessarily’ construe them as such”; (2) they were isolated and not extensive, in
 that they represented a few sentences in two-hour-plus closing arguments by the government; (3)
 there was significant evidence of guilt; and (4) the Court instructed the jury in its opening and
 closing charges that they should not consider or discuss defendants’ election not to testify. See
 Wells, 623 F.3d at 338.
                                                  57


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 57 of 66 PageID #:
                                  70989
 magistrate judge. Magistrate Judge C. Clifford Shirley denied defendant’s first motion

 for a change in venue in February 2018 after a thorough examination of the parties’

 arguments and legal analysis [Doc. 309 p. 37–42], holding that defendant had not

 established a presumption of prejudice and that accordingly defendants must show they

 had suffered actual prejudice, which the Court found must be determined “shortly before

 the jury [was] empaneled” [Id. at 41–42]. Defendant Hofstetter sought leave to pursue a

 second motion for change of venue in February 2019, which led Judge Poplin to set a

 hearing on defendant’s second venue motion [Doc. 440]. Judge Poplin ultimately denied

 the motion, echoing Judge Shirley’s reasoning and holding that defendants failed to show

 presumed prejudice from pretrial publicity and that voir dire would be “sufficient to

 expose any actual prejudice” against defendants [Doc. 610 p. 10].

        Defendant does not explain why the magistrate judges’ rulings were in error,

 superficially rehearsing the arguments that the magistrate judges rejected in their orders

 [Doc. 890 p. 15–16].      Without more, the Court finds no reason to reconsider the

 magistrate judges’ well-reasoned conclusions. Accordingly, the Court does not find that

 the denial of defendant’s venue motions constitutes reversible error.

               2.     Spoliation

        Similarly, defendant Hofstetter assigns error [Doc. 890 p. 3] to the Court’s

 adoption of the pretrial report and recommendation (R&R) of Judge Poplin [Doc. 474]

 denying defendant Hofstetter’s motion and amended motion to suppress evidence based

 on spoliation [Docs. 405, 410]. Once again, the government notes that this issue was

                                             58


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 58 of 66 PageID #:
                                  70990
 fully litigated [Doc. 891 p. 28] and once again, defendant Hofstetter points to no legal

 error in the magistrate judge’s R&R or the Court’s adoption of the R&R [Doc. 523].

 Indeed, defendant Hofstetter refers only generalities to the magistrate judge’s finding that

 the destroyed evidence was not materially exculpatory and argues her due process rights

 were violated because government witnesses testified about the Hollywood clinic and

 defendant Hofstetter could not review the files seized from that clinic [Doc. 890 p. 3].

 However, defendant does not challenge the legal reasoning supporting Judge Poplin’s

 conclusion that the evidence was not materially exculpatory or her analysis of the case

 under Arizona v. Youngblood, 488 U.S. 51 (1988). Once again, defendant Hofstetter has

 presented no basis for the Court to reconsider its prior ruling.

               3.     Trial Continuance

        Defendant Hofstetter argues that the Court erred by granting only a brief

 continuance to allow defendant Clemons’s co-defense counsel, Jeff Whitt, to prepare for

 trial. Mr. Whitt was appointed after Cullen Wojcik, original co-counsel with Randall

 Reagan, experienced a health crisis preventing him from appearing [Doc. 890 p. 16–17].

 Defendant argues that the Court’s decision to continue the trial until October 21, 2019,

 left Mr. Whitt with too little time to prepare for his assigned trial role, that of preparing

 defendants’ expert witnesses to testify and preparing to cross-examine the government’s

 expert witnesses, given the complexity of the case [Id.]. The government counters that

 Mr. Whitt proved himself to be “highly effective in matters relating to expert witnesses”

 and that the verdicts reflect that: “No defendant was found liable for a death

                                              59


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 59 of 66 PageID #:
                                  70991
 enhancement,” “none of the providers were convicted of a drug conspiracy,” and “no

 prescriber-defendant was convicted of a specific drug distribution” [Doc. 891 p. 29]. The

 government also contends that the expert testimony was “less critical” to defendant

 Hofstetter than to the prescribers because she was an owner-manager of the clinics [Id.].

        The Court agrees with the government that defendant Hofstetter’s bare assertions

 of “great disadvantage in [trial] preparation” do not support a finding that the Court

 abused its discretion in granting a continuance of the length it did. United States v.

 Vasquez, 560 F.3d 461, 466 (6th Cir. 2009) (citations omitted) (noting that the denial of a

 continuance is only an abuse of discretion amounting to a due process violation when it

 represents “an unreasoning and arbitrary insistence upon expeditiousness in the face of a

 justifiable request for delay”). In addition to recognizing, as the government did, Mr.

 Whitt’s high level of preparation and competence in cross-examining the government’s

 expert witnesses and preparing defendants’ expert witnesses, the Court highlights three

 (3) aspects of its original order denying a continuance.         First, the Court noted in

 summarizing the case that the trial date had been continued seven (7) times previously,

 several times at defendant Hofstetter’s behest, including a continuance of five (5) weeks

 to allow Mr. Whitt to prepare for trial [Doc. 673 p. 1–2]. Mr. Whitt had advised that he

 believed the earliest he could be prepared for trial would be six (6) weeks after his

 appointment, but the magistrate judge noted in her order that Mr. Whitt would likely

 receive an additional four (4) to six (6) weeks after the start of trial to prepare before the

 government presented its experts based on the government’s projected schedule [Id. at 3].

                                              60


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 60 of 66 PageID #:
                                  70992
 Second, the Court noted the government’s efforts to reduce the evidence Mr. Whitt would

 need to review, by decreasing the number of files its own experts reviewed, significantly

 reducing the number of overdose deaths it intended to prove, and reducing the estimated

 length of its case in chief [Id. at 9, 13]. Finally, the Court highlighted the number of days

 the Court planned not to hold trial principally during the government’s case in chief, thus

 providing additional time for Mr. Whitt to review files and otherwise prepare [Id. at 11–

 12]. In light of these considerations and defendant Hofstetter’s failure to present any

 legal authority for finding the Court abused its discretion, the Court does not find its

 denial of a continuance to be reversible error.

               4.      Thefts

        Defendant Hofstetter argues that the Court erred in admitting evidence of

 uncharged thefts of clinic monies [Doc. 890 p. 11–12].             As the government notes

 [Doc. 891 p. 29], this issue has twice been litigated [Docs. 641, 718], and each time the

 Court concluded that evidence of defendant’s alleged thefts was admissible for certain

 purposes. Defendant’s arguments in the instant motion do not reveal error in the Court’s

 previous rulings and, as a result do not entitle her to the relief sought.

        First, defendant argues that, under Federal Rule of Evidence 404(b), evidence of

 her alleged thefts was admitted in error because the government’s purpose in proffering it

 “was to introduce propensity evidence of Ms. Hofstetter’s alleged criminal character to

 label the defendant as a criminal in order to prove the defendant’s character to show that

 on a particular occasion [she] acted in accordance with [that] character” [Doc. 890 p. 12].

                                               61


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 61 of 66 PageID #:
                                  70993
 But the Court has previously found this evidence probative of material issues other than

 character and thus admissible as evidence pertaining to those material issues.

 Specifically, the Court held, “evidence that defendant was embezzling monies from her

 alleged co-conspirators is admissible to prove defendant’s knowledge that the UCSC

 clinics were not legitimate pain clinics and defendant’s motive and intent in joining the

 conspiracies alleged in the indictment” [Doc. 718 p. 8–9]. Ultimately, defendant’s 404(b)

 argument in the instant motion merely parrots her Rule 404(b) argument previously

 raised—and rejected—on this issue and does not identify any error in the Court’s

 reasoning behind its prior rejection of this same argument.          Moreover, the Court

 repeatedly instructed the jury that it was to consider any such evidence only for the

 specific, permissible purposes cited by the Court and not as evidence of bad character to

 show a propensity to act in conformity therewith. See United States v. Bradley, 917 F.3d

 493, 508 (6th Cir. 2019) (“[J]urors are presumed to follow the trial court’s instructions.”

 (quoting United States v. Hynes 467 F.3d 951, 957 (6th Cir. 2006))). For these reasons,

 the Court finds defendant’s argument without merit and will otherwise decline to again

 reconsider its prior Rule 404(b) ruling on evidence of defendant’s alleged thefts.

        Second, seemingly in support of a Rule 403 argument, defendant points to the

 testimony of co-conspirator Christopher Tipton regarding her alleged thefts. Defendant

 states that this witness testified that the owners of the UCSC clinics became aware of

 defendant’s alleged thefts through “a comment made by an employee to them” but that

 they “did not know” whether the allegation was true [Doc. 890 p. 12]. Defendant claims

                                             62


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 62 of 66 PageID #:
                                  70994
 that the admission of this testimony “resulted in confusion of the issues, misleading the

 jury and unfair prejudice” [Id.].

           The Court does not agree. Evaluating the probative value of this evidence as

 compared to the danger of unfair prejudice it posed, the Court does not find it erred in

 admitting this evidence. Evidence that the clinic owners, despite their knowledge of

 allegations that defendant had stolen clinic monies, had hired her to open and manage

 their Tennessee clinics carries significant probative value with respect to several material

 issues.     Specifically, as the Court discussed in its prior written opinion on the

 admissibility of evidence of defendant’s alleged thefts, this testimony tends to show that

 defendant “knew she could continue to embezzle money from the clinics with little

 consequence” and “supports a finding that [defendant] knew the enterprises clinics were

 not legitimate pain clinics,” reflecting on defendant’s “motive and intent in allegedly

 joining the conspiracy” [Doc. 718 p. 9]. This, in combination with the fact that the

 alleged thefts are not collateral to the charged offenses [Id. (citing Lang, 717 F. App’x at

 531)], leads the Court to again conclude that the prejudice resulting from the admission

 of this testimony was not unfair and did not substantially outweigh the probative value of

 the evidence.

           Defendant’s other Rule 403 arguments, i.e., those related to confusion of the issues

 and misleading the jury—arguments that were not raised in defendant’s initial motion

 [see Doc. 585]—are especially conclusory and perfunctory. See El-Moussa v. Holder,

 569 F.3d 250, 257 (6th Cir. 2009) (quoting McPherson v. Kelsey, 125 F.3d 989, 995–96

                                                63


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 63 of 66 PageID #:
                                  70995
 (6th Cir. 1997)). And in light of the probative value of the evidence, as just discussed, as

 well as Rule 403’s favoring admission, Lang, 717 F. App’x at 531, the Court is

 unconvinced that the probative value of this evidence was substantially outweighed by

 these other dangers. For these reasons, defendant has not shown that she is entitled to

 relief on these grounds either.

        Lastly, defendant points to the testimony of co-conspirator Benjamin Rodriguez, a

 co-owner of the UCSC clinics, regarding the alleged thefts. She claims his testimony,

 which provided that some unspecified individual had alleged defendant was “accepting

 tips,” was “a bad element,” and “was stealing money from the business,” included

 inadmissible hearsay and constituted a “direct comment on her character” in violation of

 Rules 403 and 404(b). With respect to defendant’s Rule 403 and Rule 404(b) arguments,

 the Court relies on the discussion herein, supra, as well as its prior orders, to conclude

 that this evidence was not erroneously admitted under these Rules. With respect to

 defendant’s hearsay objection, more context is helpful.

        Immediately prior to the witness tendering the objected-to testimony, the witness

 relayed that due to “another problem” involving defendant, of which the owners had

 become aware, defendant, as opposed to the individual the owners had originally

 selected, was to come to Tennessee to open and operate pain clinics on behalf of the

 enterprise. The government then asked the witness to explain what the problem was with

 defendant to which he had referred. In response, the witness supplied the objected-to

 testimony. Defendant objected on the basis of hearsay. The government responded in

                                             64


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 64 of 66 PageID #:
                                  70996
 opposition, clarifying its intended purpose for eliciting testimony related to defendant’s

 alleged thefts (i.e., to explain how defendant ended up opening and operating the owners’

 clinics in Tennessee) and noting that it would otherwise concede as to hearsay objections

 not involving a co-conspirator statement.           The Court permitted the government to

 proceed with direct examination.

        At the outset, the Court notes that the parties seemingly agreed that the testimony

 would be inadmissible to prove the truth of the matter asserted if the declarant was not a

 co-conspirator, but defendant did not provide further argument on this point at trial. As a

 result, the record is unclear with respect to whether the testimony involved a co-

 conspirator statement and thus whether the statement was admissible as such. But even

 assuming the declarant was not a co-conspirator, the Court finds no error in admitting the

 statement because it was not offered to prove the truth of the matter asserted, i.e., that

 defendant was stealing money from the clinics. Rather, as the government asserted in

 responding to defendant’s objection at trial, this testimony was admitted for permissible,

 non-hearsay purposes as repeatedly discussed by the Court.17

        In sum, for the reasons discussed herein, as well as in prior orders, the Court does

 not find that the evidence regarding defendant’s alleged thefts was admitted in error.


        17
           Similarly, the Court notes that the context in which the testimony was provided makes
 plain that the government did not offer this testimony as impermissible character evidence.
 Rather, the government’s stated purpose for eliciting testimony related to defendant’s alleged
 thefts aligned with the permissible purposes for such evidence identified by the Court.
 Specifically, the Court has consistently held that evidence that the owners hired defendant to run
 their Tennessee clinics despite their knowledge of theft allegations against her is probative of her
 knowledge of the conspiracy’s objective and her motive and intent in participating in the
 operation of the enterprise’s Tennessee clinics [see Doc. 718 p. 9].
                                                  65


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 65 of 66 PageID #:
                                  70997
 IV.   Conclusion

       For the reasons explained above, defendants’ motions for a judgment of acquittal

 and a new trial [Docs. 870, 890] are hereby DENIED; Defendant Hofstetter’s motion for

 oral argument [Doc. 892] is likewise DENIED; and Defendant Hofstetter’s motion [Doc.

 898] for leave to file a supplement is, to the extent discussed supra, note 1, GRANTED.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            66


Case 3:15-cr-00027-TAV-DCP Document 951 Filed 09/14/20 Page 66 of 66 PageID #:
                                  70998
